Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 1 of 55




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No. 19-cv-02443-RM-STV
         Consolidated with 19-cv-2637-RM-STV


  Civil Action No. 19-cv-02443-RM-STV (“Li Plaintiffs”)

  Derivatively:
  Hsin-Yi Wu, and Qi Qin,
  in their capacity as limited partners of
  Colorado Regional Center Project Solaris LLLP,

         Plaintiffs

  v.

  Colorado Regional Center Project Solaris LLLP,

         Nominal Defendant,
  and

  Directly:
  Hsin-Yi Wu, Jun Li, Qi Qin, Yi Liu, Jie Yang, Yuquan Ni,
  Zhongzao Shi, Fang Sheng, Shunli Shao, Kaiyuan Wu,
  Zhijian Wu, Zhongwei Li, Sa Wu, Fan Zhang, Lin Qiao,
  Jinge Hu, Rujun Liu, Ying Xu, Lu Li, Cao Xiaolong,
  and Yuwei Dong,

         Plaintiffs,

  v.

  Colorado Regional Center LLC,
  Colorado Regional Center I, LLC,
  Solaris Property Owner LLC,
  Solaris Property Owner I LLC,
  Peter Knobel, and
  Colorado Regional Center Project Solaris LLLP, and
  all principals and ultimate owners of business entities pursuant to
  piercing of the limited liability veil,

         Defendants.
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 2 of 55




  Civil Action No. 19-cv-2637-RM-STV (“Cui Plaintiffs”)

  Dianwen Cui, Lei Gu, Sufen Leng, Xue Mei, Zhou Mei,
  Yan Song, Lu Wang, Yue Wu, Zhuo Yang, Jingwen Zhang,
  Lei Zhang, Ling Zhang, Xiaohong Zhang, Qin Zhou,
  Xun Zhu, and Chunyi Zou,

           Plaintiffs,

  v.

  Waveland Ventures LLC,
  Colorado Regional Center Project Solaris LLLP,
  Colorado Regional Center I, LLC,
  Solaris Property Owner LLC,
  Solaris Property Owner I, and
  Peter Knobel,

        Defendants.
  ______________________________________________________________________________

                          ORDER ON PENDING MOTIONS
  ______________________________________________________________________________

           This matter is before the Court on the following motions: (1) “CRC Defendants’ Fed. R.

  Civ. P. 12(b)(6) Motion To Dismiss Cui Plaintiffs’ Third Amended Verified Complaint [ECF

  190] And Li Plaintiffs’ Third Amended Complaint [ECF 121]” (the “CRC Defendants’ Motion

  to Dismiss”)1; (2) Li Plaintiffs’ “Motion To Dismiss Counterclaim By CRC Defendants Under

  Fed. R. Civ. P. 12(b)(6) And For Order Declaring General Partner Removed Instanter” (the “Li

  Plaintiffs’ Motion to Dismiss”)2; (3) “Solaris Property Owner, Solaris Property Owner I and

  Peter Knobel’s Amended[] Motion to Dismiss the Li and Cui Complaints” (the “SPO


  1
    ECF No. 203. CRC Defendants consist of Waveland Ventures, LLC (“Waveland”), Colorado Regional Center,
  LLC (“CRC”), and Colorado Regional Center I, LLC (“CRC I”).
    Li Plaintiffs filed a response (ECF No. 210). Cui Plaintiffs filed a response and also joined in Li Plaintiffs’
  response. (ECF Nos. 213, 214.) CRC Defendants filed a reply. (ECF No. 228.)
  2
    ECF No. 208. CRC Defendants filed a response (ECF No. 219). In ECF No. 225, Li Plaintiffs joined in CRC
  Defendants’ request for declaratory judgment but clarified during the hearing that they wanted CRC Defendants’
  request dismissed. Regardless, the counterclaim for declaratory relief is brought only by CRC I.

                                                           2
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 3 of 55




  Defendants’ Motion to Dismiss”)3; (4) “Plaintiffs’ Motion for Appointment of Receiver (On Ex

  Parte Basis Without Bond As Permitted by the Loan Documents)” (the “Cui Plaintiffs’ Motion

  for Receiver”)4; and (5) Li Plaintiffs’ “Motion for Admonishment and Attorney Fees against

  attorney Ty Gee under 28 U.S.C. §1927” (the “Li Plaintiffs’ Motion for Sanctions”)5

  (collectively, the “Motions”). The Court held a hearing on all Motions except for Li Plaintiffs’

  Motion for Sanctions. After considering the Motions,6 applicable parts of the court record,

  arguments of counsel, and relevant legal authorities, and being otherwise fully advised, the Court

  finds and orders as follows.

      I.       BACKGROUND

           Based on the well-pled factual allegations of the operative complaints and counterclaim,

  which the Court accepts as true for the purposes of the motions to dismiss, and documents which

  the Court may consider in evaluating motions to dismiss, the alleged events giving rise to these

  consolidated actions are summarized as follows.

           Colorado Regional Center Project Solaris LLLP (“CRCPS”) is a limited liability limited

  partnership, allegedly created by Colorado Regional Center, LLC (“CRC”) and Waveland

  Ventures, LLC (“Waveland”). CRC is an approved EB-5 Regional Center,7 authorized by the

  U.S. Citizenship and Immigration Services (“USCIS”) to operate in the State of Colorado.

  Colorado Regional Center I, LLC (“CRC I”), a subsidiary of CRC, is the general partner of



  3
    ECF No. 224. Li Plaintiffs filed a response (ECF No. 230), to which Cui Plaintiffs joined (ECF No. 233). Cui
  Plaintiffs also filed a separate response (ECF No. 234). SPO Defendants filed two reply briefs (ECF Nos. 232, 240).
  4
    ECF No. 211. CRC I filed a response and, with leave of the Court, a supplemental response. (ECF Nos. 229, 263,
  265.) Cui Plaintiffs filed a reply (ECF No. 236).
  5
    ECF No. 242. SPO Defendants filed a response (ECF No. 246).
  6
    Other supplemental authorities or notices were also filed for the Court’s consideration. (ECF Nos. 239, 247.)
  7
    “An EB-5 regional center is an economic unit, public or private, in the United States that is involved with
  promoting economic growth. Regional centers are designated by USCIS for participation in the Immigrant Investor
  Program.” https://www.uscis.gov/working-in-the-united-states/permanent-workers/employment-based-immigration-
  fifth-preference-eb-5/eb-5-immigrant-investor-regional-centers (last visited Feb. 24, 2021).

                                                           3
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 4 of 55




  CRCPS. Plaintiffs in these consolidated actions are some of the 165 Chinese investors who each

  purchased a limited partnership interest in CRCPS for approximately $500,000, as part of an

  approved EB-5 Program for foreign nationals to obtain a permanent residence visa. CRCPS

  loaned the investors’ money to Solaris Property Owner LLC (“SPO”) to fund completion of its

  condominium project (hereafter “The Residences” or “Solaris”) in Vail, Colorado.

          This transaction – the investment in limited partnership interests in CRCPS and the loan

  of the investors’ funds – was effectuated and memorialized through several documents. The

  relevant documents, and a summary of what they cover, are as follows:

          •    CRCPS’s Confidential Information Memorandum (“CIM”)8 dated March 31, 2011:

               this contained a summary of the offering; a statement of risks; the terms of the

               offering; the subscription procedures; the “English Language Proficiency”

               acknowledgement an investor was required to sign, acknowledging the investor has

               read the CIM and is proficient in the English language; and copies of various

               documents which would be entered into in conjunction with the offering. Those

               documents include the Promissory Note, the Limited Liability Limited Partnership

               Agreement (“Partnership Agreement”), and the Yield Enhancement Agreement

               (“YEA”).

          •    The Loan Agreement – signed by CRCPS and SPO, dated and effective November 5,

               2010;9

          •    The Promissory Note with two exhibits which are supposed to identify the units

               which would serve as collateral and their value – from SPO to CRCPS;10



  8
    ECF No. 203-1. The papers refer to the CIM sometimes as the private placement memorandum or PPM.
  9
    ECF No. 203-6. This copy is incomplete as its exhibits were not included.
  10
     ECF No. 203-1, pp. 37-41. This copy attached to the CIM is unexecuted with the two exhibits uncompleted.

                                                          4
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 5 of 55




           •   The YEA – between SPO and CRCPS, dated November 10, 2010;11 and

           •   The Partnership Agreement of CRCPS.

  (ECF Nos. 203-1, 203-3, 203-5, 203-6.) At some point in time prior to April 18, 2012, SPO

  assigned its rights and obligations under the loan to SPO I. According to Cui Plaintiffs, SPO I is

  a wholly owned subsidiary of SPO.

           As relevant here, the terms of the loan and the parties’ relationship were as follows.

  CRCPS’s loan to SPO I was to be funded in multiple advances over a period of time, accruing

  interest at 5% per annum, with a term of five years for each loan advance.12 The loan advances

  were collateralized with recorded deeds of trust on certain condominium units (the “Collateral

  Units”) owned by the borrower. The borrower had no right to prepay for the first three years of

  each loan advance. At any time after three years of each loan advance, the borrower could repay

  each loan advance with either cash or the associated Collateral Unit(s) used to secure that

  advance.13 Also, beginning three years after the date in which a limited partner has held his or

  her limited partnership interest, the limited partner may exercise a “put option” to cause CRCPS

  to redeem his or her limited partnership interest.14

           CRCPS made 19 loan advances, with the first loan advanced completed April 18, 2012

  and the last completed January 30, 2015.15 On January 29, 2015, Exhibit A to the Promissory

  Note was completed, showing, as to each loan advance, one condominium that was used as the

  Collateral Unit, the alleged value of the Collateral Unit, when the loan advance was completed,



     Unless stated otherwise, the page references are to the page numbers assigned to the document by the court’s
  electronic case filing (ECF) system, found in the upper right-hand corner of the document.
  11
     ECF No. 203-5.
  12
     ECF No. 203-1, pp. 15, 17 (Bates CRC 14, 16).
  13
     ECF No. 203-1, pp. 37-41; No. 203-6.
  14
     Partnership Agreement, ECF No. 203-3, Section 13.06.
  15
     Li Plaintiffs’ complaint, ECF No. 222-4, “Exhibit A (Promissory Note).” See also Agreement Regarding
  Collateral Units, ECF No. 203-7, p. 3.

                                                           5
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 6 of 55




  and its maturity date.16 Exhibit A showed the value of the 19 Collateral Units totaled

  $82,500,000 and the 19 loans advanced totaled $82,500,000.

           On April 17, 2015, about three years after the first loan advance was completed, CRC I

  (as general partner of CRCPS) and SPO I entered into the Agreement Regarding Collateral Units

  (“ARCU”).17 The ARCU stated that SPO I gave notice that it intended to pay the loan advances

  with the Collateral Units. However, under the ARCU, SPO I would “temporarily” refrain from

  transferring title to the Collateral Units to CRCPS, the title to the Collateral Units would

  continue to be held in the name of SPO I but CRCPS would be responsible for paying fees and

  costs associated with the Collateral Units. But, “for purposes of calculating interest under the

  Loan Documents,” SPO I would be deemed to have tendered the Collateral Units in repayment

  of the loan advances.18

           Starting in 2016, CRC and CRCPS started sending sixth-month notices to limited

  partners listing the Collateral Units as CRCPS partnership property even though title was still

  held by SPO I and stating that “we are working with the developer to transfer title.”19

           The maturity dates stated for all loan advances have now passed. And, according to Li

  and Cui Plaintiffs (collectively, “Plaintiffs”), representations that were made that the loan was

  fully secured (100% collateralized) were false and the loan is in default but yet unpaid.

  Therefore, Plaintiffs have filed two separate actions, now consolidated, against various

  defendants. Li Plaintiffs’ action was filed on August 28, 2019, and Cui Plaintiffs’ action was

  filed on September 16, 2019.



  16
     Li Plaintiffs’ complaint, ECF No. 222-4.
  17
     ECF No. 203-7. Li Plaintiffs called this the “Secret Agreement” in their complaint.
  18
     ARCU, ECF No. 203-7, pp. 2-9. See ECF No. 190, ¶ 16; No., 222, ¶¶ 80, 81, 85. At the time the complaints were
  filed, two of the units had been sold, leaving 17 units at issue. (ECF No. 222, p. 3; No. 190, ¶¶ 16, 81.) A third unit
  was subsequently sold, leaving 16 Collateral Units at issue.
  19
     ECF No. 222, ¶ 89.

                                                             6
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 7 of 55




           Li Plaintiffs’ Claims. Li Plaintiffs’ operative complaint raised seven derivative counts on

  behalf of CRCPS under Fed. R. Civ. P. 23.1 and three direct counts. But, as set forth in Li

  Plaintiffs’ response brief,20 and subsequently ordered by the Court during the hearing, the

  following five counts have been dismissed: Count IV (derivative) – transfer of title; Count VII

  (first – derivative) – removal of CRC I as general partner; Count VII (second – direct) – fraud;

  Count VII (third – direct) – fraud; and Count VII (fourth – direct) – piercing the corporate veil.21

  Thus, all direct counts have been dismissed. The Li Plaintiffs’ remaining five claims are

  derivative and are as follows:

   Five Derivative                 Defendant(s)                                Basis
   Counts

   Count I                         CRC I                                       Breach of Fiduciary Duty

   Count II                        CRC, SPO, SPO I, Knobel, and                Civil Theft
                                   “LLC Principals”

   Count III                       SPO I                                       Breach of Loan Agreement

   Count V                         CRC I                                       Federal Securities Fraud

   Count VI                        CRC and its principals; Knobel22            State Securities Fraud


           Cui Plaintiffs’ Claims. Cui Plaintiffs’ operative complaint23 contains eight counts with

  six defendants. During the hearing, Cui Plaintiffs conceded, or voluntarily withdrew, the

  following claims: Count III (direct) – violation of the Colorado Consumer Protection Act

  (against all Defendants – withdrawn entirely); Count IV (direct) – Investment Company Act



  20
     ECF No. 210, pp. 1-2.
  21
     Li Plaintiffs, however, reserve the right to seek equitable veil piercing remedies.
  22
     The relief requested, however, is to hold “CRC and SPO I and their affiliates and principals accountable.” During
  the hearing, Li Plaintiffs stated the reference to “SPO I” should be to Knobel; that SPO I was a “typo.” (Hearing
  Transcript at ECF No. 252, 16:3-4.)
  23
     ECF No. 190.

                                                           7
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 8 of 55




  (against CRCPS and CRC I – withdrawn entirely)24; and Count VI (direct and derivative) –

  Breach of Contract (against SPO I – direct claim withdrawn). In addition, during the hearing, Cui

  Plaintiffs agreed that Count VIII for Piercing the Corporate Veil (Direct) against CRCPS and

  SPO I was not a claim but a remedy. Thus, by this count, Cui Plaintiffs were simply putting

  CRCPS and SPO I on notice that Cui Plaintiffs would seek to hold CRCPS’s and SPO I’s owners

  and members liable on the fraud, breach of contract, and securities violation claims.

  Accordingly, the Court dismisses this claim without prejudice.

          With the dismissal of these claims, the following five counts remain:

   Count                             Defendant                                  Basis

   Count I (direct)                  All Defendants                             Fraud – Misrepresentation

   Count II (direct and              CRC and CRC I                              Breach of Fiduciary Duty
   derivative)

   Count V (direct)                  All Defendants                             15 U.S.C. §§ 78o and 78j

   Count VI (derivative)             SPO I                                      Breach of Contract

   Count VII (direct and             CRCPS, SPO, and SPOI                       Declaratory Relief
   derivative)


          The complaint defines “Defendants”25 as “Waveland, CRC, GP,26 SPO, SPO I, RICK

  HAYES, PETER KNOBBEL and Doe Defendants.” However, CRC, defined as “Colorado

  Regional Center,” is not identified in the caption.27 Second, the caption of the complaint does not

  include Rick Hayes and there is no return of service for Mr. Hayes in the record. Finally,



  24
     The Court construes Cui Plaintiffs’ statement at the hearing that they have no response to CRC Defendants’
  arguments for dismissal of this claim as an agreement that this claim should be dismissed.
  25
     ECF No. 190, ¶ 49.
  26
     Cui Plaintiffs called Colorado Regional Center I, LLC the “GP” in their complaint. For consistency, the Court
  refers to this party as CRC I.
  27
     See Fed. R. Civ. P. 10(a) (“The title of the complaint must name all the parties.”).

                                                           8
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 9 of 55




  Defendants is not defined to include CRCPS, which Cui Plaintiffs defined as the “LLLP” in their

  complaint.28 Because CRC Defendants did not raise the issue with respect to CRC and the

  Motions are not directed by or against Mr. Hayes or CRCPS, the Court leaves these matters for

  another day, as appropriate.

          The Purported Removal of CRC I as General Partner of CRCPS. By Status Report filed

  April 20, 2020, Li Plaintiffs stated that CRC I had been removed as the general partner of

  CRCPS by the proxies and written consents of approximately 70% of the 152 known limited

  partners. The removal was stated to be made pursuant to Sections 9.06 and 12.02 of the

  Partnership Agreement. Section 9.06 provides that limited partners may remove the general

  partner “for cause” by a two-thirds (66%) vote of the limited partners owning interests in

  CRCPS. Section 12.02 states the term “cause” means “acts of the General Partner which

  constitute larceny, fraud, or a crime involving moral turpitude.” The validity and effect of the

  purported removal, however, are in dispute.

          CRC I’s Counterclaim against Li Plaintiffs. CRC I filed a counterclaim for declaratory

  judgment against Li Plaintiffs. In that counterclaim, CRC I seeks a determination that its

  purported removal as general partner was improper and therefore void.

          The pending motions. CRC Defendants and SPO Defendants separately move to dismiss

  the Cui Plaintiffs’ and the Li Plaintiffs’ operative complaints29 under Fed. R. Civ. P. 12(b)(6). Li

  28
     During the hearing, Cui Plaintiffs acknowledged the failure to include CRCPS within “Defendants” is a problem.
  (ECF No. 252, 18:18-25 to 19:1-6.)
  29
     CRC Defendants’ Motion to Dismiss (ECF No. 203) refers to the Li Plaintiffs’ complaint found at ECF No. 121.
  The Court has allowed Li Plaintiffs to amend their third amended complaint to add or substitute new verifications
  under Fed. R. Civ. P. 23.1, and Li Plaintiffs did so. (ECF Nos. 221, 222.) Because the third amended complaint was
  not otherwise amended, the Court allowed CRC Defendants’ Motion to Dismiss to stand, deeming it directed against
  the third amended complaint (ECF No. 222).
     CRC Defendants did not move to dismiss Li Plaintiffs’ Count VII (first – derivative) – removal of CRC I as
  general partner (ECF No. 203, p. 4 n.1). But, at Li Plaintiffs’ request, the Court dismissed this count during the
  hearing.
     The Court also deems CRC Defendants’ Answer and Counterclaim (ECF No. 204) to the Li Plaintiffs’ third
  amended complaint at ECF No. 121 to be responsive to the third amended complaint found at ECF No. 222.

                                                          9
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 10 of 55




   Plaintiffs move to dismiss CRC I’s declaratory judgment counterclaim. In addition, Cui Plaintiffs

   move for a receiver to be appointed. Finally, Li Plaintiffs filed a motion alleging that SPO

   Defendants’ counsel should be sanctioned. The Court addresses these motions in turn.

        II.      LEGAL STANDARD

              A. RULE 12(b)(6)

              In evaluating a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a court must accept as

   true all well-pleaded factual allegations in the complaint (or counterclaim), view those

   allegations in the light most favorable to the non-movant, and draw all reasonable inferences in

   that party’s favor. Brokers’ Choice of Am., Inc. v. NBC Universal, Inc., 757 F.3d 1125, 1136

   (10th Cir. 2014); Mink v. Knox, 613 F.3d 995, 1000 (10th Cir. 2010). The complaint must allege

   a “plausible” right to relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 569 n.14 (2007); see also

   id. at 555 (“Factual allegations must be enough to raise a right to relief above the speculative

   level.”). Conclusory allegations are insufficient, Cory v. Allstate Ins., 583 F.3d 1240, 1244 (10th

   Cir. 2009), and courts “are not bound to accept as true a legal conclusion couched as a factual

   allegation,” Twombly, 550 U.S. at 555 (quotation omitted).

              In determining whether a claim has been plausibly alleged, courts “do not require

   plaintiffs to establish a prima facie case. Instead, [courts] consider whether [plaintiffs] have set

   forth a plausible claim in light of the elements of their claim.” Frappied v. Affinity Gaming Black

   Hawk, LLC, 966 F.3d 1038, 1050 (10th Cir. 2020). See also Khalik v. United Air Lines, 671 F.3d

   1188, 1192 (10th Cir. 2012) (same).30 When a party asserts complex claims against multiple

   defendants, “it is particularly important to make clear exactly who is alleged to have done what



   30
     Cui Plaintiffs’ “no set of facts” standard was rejected by the Supreme Court in Twombly, 550 U.S. at 562. See
   Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (recognizing the rejection of the “no set of facts”
   language).

                                                           10
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 11 of 55




   to whom, to provide each individual with fair notice as to the basis of the claims against him or

   her, as distinguished from collective allegations.” Bristow Endeavor Healthcare, LLC v. Blue

   Cross & Blue Shield Ass’n, 691 F. App’x 515, 519 (10th Cir. 2017) (quotation marks and citation

   omitted). Further, “[t]he Twombly Court was particularly critical of complaints that mentioned no

   specific time, place, or person involved in…alleged conspiracies.” Id. (quotation marks and

   citation omitted).

          “Generally, the sufficiency of a complaint must rest on its contents alone.” Gee v.

   Pacheco, 627 F.3d 1178, 1186 (10th Cir. 2010). Exceptions to this restriction are “(1) documents

   that the complaint incorporates by reference, (2) documents referred to in the complaint if the

   documents are central to the plaintiff’s claim and the parties do not dispute the documents’

   authenticity, and (3) matters of which a court may take judicial notice.” Id. (quotation marks and

   citations omitted). See also Smallen v. The W. Union Co. , 950 F.3d 1297, 1305 (10th Cir. 2020)

   (same). “Mere legal conclusions and factual allegations that contradict such…properly

   considered document[s] are not well-pleaded facts that the court must accept as true.” GFF Corp.

   v. Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1385 (10th Cir. 1997). Thus, “if there is a

   conflict between the allegations in the complaint and the content of the attached exhibit, the

   exhibit controls.” Brokers’ Choice of Am., Inc., 861 F.3d at 1105.

          As a final matter, there are some instances in this case where the opposing party fails to

   respond to some arguments. The Tenth Circuit has stated that “even if a plaintiff does not file a

   response to a motion to dismiss for failure to state a claim, the district court must still examine

   the allegations in the plaintiff’s complaint and determine whether the plaintiff has stated a claim

   upon which relief can be granted.” Issa v. Comp USA, 354 F.3d 1174, 1178 (10th Cir. 2003). The

   Court does so here.



                                                     11
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 12 of 55




              B. RULE 9(b)

              Rule 9(b) of the Federal Rules of Civil Procedure states: “[i]n alleging fraud or mistake, a

   party must state with particularity the circumstances constituting fraud or mistake. Malice, intent,

   knowledge, and other conditions of a person’s mind may be alleged generally.” The purpose of

   Rule 9(b) is to provide defendants fair notice of plaintiff’s fraud claims and the factual ground

   upon which they are based. United States ex rel. Polukoff v. St. Mark’s Hosp., 895 F.3d 730,

   744-45 (10th Cir. 2018) (quotation marks, citation, and alterations omitted). Thus, the Tenth

   Circuit “requires a complaint alleging fraud to set forth the time, place and contents of the false

   representation, the identity of the party making the false statements and the consequences

   thereof.” Koch v. Koch Indus., Inc., 203 F.3d 1202, 1236 (10th Cir. 2000). However, “in

   determining whether a plaintiff has satisfied Rule 9(b), courts may consider whether any

   pleading deficiencies resulted from the plaintiff’s inability to obtain information in the

   defendant’s exclusive control.” St. Mark’s Hosp., 895 F.3d at 745 (quoting George v. Urban

   Settlement Servs., 833 F.3d 1242, 1255 (10th Cir. 2016)).

       III.      DISCUSSION

              A. GENERAL MATTERS

              The Court begins by recognizing a number of matters relevant to its analysis and ruling

   on the pending motions. First, while the Cui Plaintiffs’ complaint and Li Plaintiffs’ complaint

   contain some overlapping allegations, there are substantial differences as well. Thus, while the

   Court includes allegations from both complaints in the Background above, the Court considers

   the allegations separately in evaluating whether either sets of Plaintiffs have plausibly alleged

   their respective claims for relief.




                                                       12
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 13 of 55




            Second, one or more party has incorporated or joined in another party’s arguments. The

   Court has allowed it in this instance but has advised the parties that it may not do so again in the

   future. This is especially so when the Court’s review shows some of the incorporated arguments

   are inapplicable or unavailing in light of the allegations or arguments of the particular party at

   issue.

            Third, one or more party may have relied on the allegations of one set of Plaintiffs to

   support dismissal of claims from both sets of Plaintiffs. But the Court does not do so in its

   analysis.

            Fourth, during the hearing, Plaintiffs attempted to brush aside or avoid insufficiencies

   with their allegations by making assertions which are not supported by their complaints. As the

   Court indicated during the hearing, the focus is on the operative filings, not on matters which

   were not pled or should have been pled.

            And, finally, some of the filings are not a model of clarity. As one party noted during the

   hearing, there are some “confusing” filings. The Court, however, will not search the record to

   determine if there is support for a party’s position or argument. See Cordova v. Aragon, 569 F.3d

   1183, 1191 (10th Cir. 2009) (“It is not our role to sift through the record to find evidence not

   cited by the parties to support arguments they have not made.”). The Court also will not search

   the lengthy complaints to determine whether there are allegations to support a claim. It is up to

   Plaintiffs to point out where they contend supporting allegations may be found. Nor will the

   Court allow a party, via argument, to “switch horses mid-stream in search of a swifter steed,”

   Stephanie C. v. Blue Cross Blue Shield of Mass. HMO Blue, Inc., 852 F.3d 105, 114 (1st Cir.

   2017), where such argument is not supported by the allegations. Cf. Issa, 354 F.3d at 1179

   (noting that a plaintiff “may not rely on the allegations in his reply brief to supplement his



                                                     13
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 14 of 55




   complaint”). With these caveats, the Court examines the pending motions but only to the extent

   they address claims which are still at issue.

           B. CRC DEFENDANTS’ MOTION TO DISMISS

               1. Cui Plaintiffs’ Complaint

           Cui Plaintiffs have three claims remaining against CRC Defendants. The Court considers

   these claims below, after addressing Cui Plaintiffs’ Declaration and argument that CRC

   Defendants’ Motion to Dismiss violates the Court’s Civil Practice Standards.

           Specifically, Cui Plaintiffs’ counsel attached a Declaration (ECF No. 213-1) stating,

   among other things, that CRC I breached its fiduciary duties and that CRC I and SPO/SPO I

   “clearly conspired” against the Chinese investors. CRC Defendants argue the Court should

   disregard counsel’s affidavit in deciding the Motion to Dismiss. The Court agrees because the

   Declaration is not a document it may consider in ruling on a Rule 12(b)(6) motion. Gee, 627 F.3d

   at 1186. Accordingly, the Declaration will not be considered.

           Next, to the extent Cui Plaintiffs argue that CRC Defendants’ Motion to Dismiss should

   be rejected because it violates this Court’s Civil Practice Standards, the Court finds no violation

   by CRC Defendants in addressing the Li and Cui Plaintiffs’ respective complaints together.

   Therefore, the Motion to Dismiss will not be rejected.

                   a) Count I – Fraud – Direct Claim.

           Cui Plaintiffs’ first claim is for fraudulent inducement into becoming limited partners.

   CRC Defendants move to dismiss this claim on two bases: statute of limitations and failure to

   plead fraud with particularity. The Court agrees the fraud claim is insufficiently pled; therefore,

   it need not decide if it is also time barred.




                                                    14
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 15 of 55




            Cui Plaintiffs point to the material misrepresentations and omissions alleged in

   paragraphs 56, 66, 68, 70, 73, and 74 of their complaint. Those allegations are as follows:

        •   Paragraph 56 contains general allegations regarding the EB-5 program.

        •   Paragraph 66 refers to “clear representations” allegedly made by Waveland, CRC, and
            SPO to “EB-5 investors,” with such representations contained in paragraph 65. Paragraph
            65 alleges that Waveland and CRC’s agents provided “one” PowerPoint presentation31
            which represented that the loan was 100% collateralized with real property, i.e., the
            Solaris units; the limited partners (investors) would have a 2% preferred return; there
            would be a 100% return of principal; and investors would have access to use of one of
            Solaris’s units.

        •   Paragraph 70 alleges CRC and Waveland’s32 “Agent” spent little time explaining the
            complexities of the “Offering Documents”33 and “usually” provided little guidance as to
            the meaning of the Offering Documents, and there was “usually” little to no time to
            review the Offering Documents.

        •   Paragraph 73 alleges an omission – that the Agent did not talk about risk.

        •   Paragraph 74 alleges the Offering Documents are “riddled with disclaimers, risk factors,
            and complex legal jargons and terms that most U.S. born individuals would find
            perplexing.”

   (ECF No. 190.)

            To determine whether Cui Plaintiffs plausibly allege a claim for fraudulent

   misrepresentation, the Court examines whether there are sufficient allegations: “(1) that the

   defendant made a false representation of a material fact; (2) that the one making the

   representation knew it was false; (3) that the person to whom the representation was made was

   ignorant of the falsity; (4) that the representation was made with the intention that it be acted

   upon; and (5) that the reliance resulted in damage to the plaintiff.” Bristol Bay Prods., LLC v.

   Lampack, 312 P.3d 1155, 1160 (2013). See also Squires v. Breckenridge Outdoor Educ. Ctr.,

   715 F.3d 867, 878 (10th Cir. 2013) (identifying five factors) (applying Colorado law). For fraud


   31
      In Chinese and English. (ECF No. 190, ¶ 68.)
   32
      ECF No. 190, ¶¶ 61-65.
   33
      Cui Plaintiffs defined this term to mean the loan, CIM, and “related documents.” (ECF No. 190, ¶ 19.)

                                                           15
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 16 of 55




   by omission, Cui Plaintiffs should plausibly allege: (1) defendant failed to disclose a past or

   present material fact which it had a duty to disclose; (2) defendant failed to disclose it with the

   intent of creating a false impression of the actual facts in the mind of the plaintiff; (3) defendant

   failed to disclose the fact with the intent that the plaintiff take a course of action he or she might

   not take if he or she knew the actual facts; (5) plaintiff took such action or decided not to act

   relying on the assumption that the undisclosed fact did not exist or was different from what it

   actually was; (6) plaintiff’s reliance was justified; and (7) this reliance caused plaintiff damages.

   Colo. Jury Instr., Civil 19:2.

          More specifically, “a complaint alleging fraud [is required] to set forth the time, place

   and contents of the false representation, the identity of the party making the false statements and

   the consequences thereof.” Koch, 203 F.3d at 1236; see also George v. Urban Settlement Servs.,

   833 F.3d 1242, 1254 (10th Cir. 2016) (same). “[T]he gravamen of [a fraud claim] is the

   defendant’s conscious knowledge of the falsity of the representation or such recklessness as

   amounts to a conscious indifference to the truth.” Ebrahimi v. E.F. Hutton & Co., 794 P.2d

   1015, 1017 (Colo. App. 1989).

          CRC Defendants contend that, of the paragraphs Cui Plaintiffs reference in their

   complaint, only paragraphs 73, 74, and 65 contain allegations of misrepresentations and

   omissions. And, according to CRC Defendants, such allegations fail to adequately allege false or

   misleading statements; the documents signed by Cui Plaintiffs preclude any justifiable reliance;

   and the complaint does not plausibly allege facts supporting “scienter,” i.e., the requisite

   knowledge of falsity or recklessness. In response, Cui Plaintiffs assert that CRC I is the only

   party who has actual knowledge of who made the presentations, and that “[t]here is very mystery

   as to who presented this information to the Plaintiffs nor is there a question as to what is being



                                                     16
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 17 of 55




   claimed.”34 CRC Defendants’ papers, with which the Court mainly agrees, set forth why Cui

   Plaintiffs’ allegations fail to meet the heightened pleading requirement for this common law

   fraud claim.

            First, the Court finds insufficient allegations of false or misleading statements or

   omissions. Here, Cui Plaintiffs do not dispute that the fraud allegations upon which they rely are

   contained in paragraphs 56, 66, 68, 70,35 73, and 74. But, such paragraphs are insufficient. For

   example, paragraph 65 (referenced in paragraph 66) alleges misrepresentations were made

   during one PowerPoint presentation by Waveland and CRC’s agent.36 But, as CRC Defendants

   argue, there are no allegations to indicate when this occurred or which, if any, of the Cui

   Plaintiffs were even present for such alleged misrepresentations. As Cui Plaintiffs acknowledge,

   there “were 165 investors who were solicited at various times through various presentations”37 –

   Cui Plaintiffs, however, are only 16 of such investors.

            Cui Plaintiffs’ reliance on In re Rockefeller Ctr. Properties, Inc. Sec. Litig., 311 F.3d 198

   (3d Cir. 2002) is misplaced. There, the Third Circuit did state that “[w]here it can be shown that

   the requisite factual information is peculiarly within the defendant’s knowledge or control, the

   rigid requirements of Rule 9(b) may be relaxed.” Id. at 216. The Third Circuit, however, went on

   to state:

            Nevertheless, even when the defendant retains control over the flow of
            information, boilerplate and conclusory allegations will not suffice. Plaintiffs
            must accompany their legal theory with factual allegations that make their
            theoretically viable claim plausible.


   34
      ECF No. 213, p. 13.
   35
      CRC Defendants reference paragraph 79 when it is clear they mean paragraph 70. (See ECF No. 228, p. 4; No.
   190, ¶ 94.)
   36
      The Court does not find the “who” to be insufficient as to the agents. The allegations, construed in favor of Cui
   Plaintiffs, are sufficient to put CRC Defendants on notice that the agents at issue are those with whom CRC
   allegedly had Agency Agreements. That the specific names of the agents have not been identified at this time is
   insufficient to support dismissal under Rule 12(b)(6).
   37
      ECF No. 213, p. 6.

                                                             17
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 18 of 55




   Id. (quotation marks and citation omitted, italics in original). Thus, the In re Rockefeller court

   found “Rule 9(b) requires, at a minimum, that plaintiffs support their allegations of securities

   fraud with all of the essential factual background that would accompany ‘the first paragraph of

   any newspaper story’ – that is, the ‘who, what, when, where and how’ of the events at issue.” Id.

   at 217 (citation omitted).

               But, here, it should go without saying that the factual information of “who, what, when,

   where and how” is within the knowledge of those investors who attended the presentation.

   Khalik, 671 F.3d at 1194 (recognizing there are certain details the plaintiff should know and

   could properly plead). But there are no specific allegations that Cui Plaintiffs even attended the

   presentation alleged in paragraphs 65 and 66 and, if they did not, what presentation, if any, they

   did attend and what was represented (or misrepresented) at that presentation. As CRC

   Defendants argue, it is “clearly incorrect” “that CRC I is the only party who possesses actual

   knowledge of documents and presentations made to the Cui Plaintiffs.”38

               Second, Cui Plaintiffs’ allegations are also insufficient to plead CRC Defendants acted

   with the requisite “knowledge of the falsity of the representation or such recklessness as amounts

   to a conscious indifference to the truth.” Ebrahimi, 794 P.2d at 1017. Such allegations are

   conclusory; they are devoid of any factual enhancement. (See ECF No. 190, e.g., ¶ 97 (“At the

   time Defendants made the representations, they knew them to be false.”).)

               In summary, Cui Plaintiffs’ general allegations do not suffice. In light of the Court’s

   determination that Cui Plaintiffs fail to plausibly allege at least two of the fraud claim elements,

   the Court need not consider CRC Defendants’ other arguments. Accordingly, CRC Defendants’

   Motion to Dismiss is granted as to the fraud claim.



   38
        ECF No. 228, p. 5 (first italics in original, second italics added).

                                                                  18
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 19 of 55




                    b) Count II – Breach of Fiduciary Duty – Direct and Derivative

           Cui Plaintiffs allege that CRC and CRC I breached their fiduciary duties to them and to

   CRCPS, specifically citing again to paragraphs 56, 66, 68, 70, 73, and 74 of their complaint.39 In

   order to state a claim for breach of fiduciary duty, a plaintiff should plausibly allege: “1) that the

   defendant was acting as a fiduciary of the plaintiff; 2) that he breached a fiduciary duty to the

   plaintiff; 3) that the plaintiff incurred damages; and 4) that the defendant’s breach of fiduciary

   duty was a cause of the plaintiff’s damages.” Graphic Directions, Inc. v. Bush, 862 P.2d 1020,

   1022 (Colo. App. 1993). See also Sewell v. Great N. Ins. Co., 535 F.3d 1166, 1172 (10th Cir.

   2008) (same) (applying Colorado law).

           CRC Defendants contend this claim is barred by the statute of limitations; is barred

   because Cui Plaintiffs lack standing to sue, derivatively, for alleged breaches which occurred

   before they became limited partners; and is barred by the economic loss rule. The Court starts

   with Rule 23.1.

           Rule 23.1: Derivative Claim. CRC Defendants contend that the alleged breaches all

   occurred prior to Cui Plaintiffs’ investment and, therefore, they lack standing to sue under Rule

   23.1(b)(1). The Court agrees.

           Rule 23.1 of the Federal Rules of Civil Procedure requires that a shareholder derivative

   complaint allege that “the plaintiff was a shareholder or member at the time of the transaction

   complained of, or that the plaintiff’s share or membership later devolved on it by operation of

   law.” Fed. R. Civ. P. 23.1(b)(1). Under this “contemporaneous ownership rule,” to have standing

   to sue as a representative plaintiff in this derivative action, Cui Plaintiffs must have owned their

   limited interest at the time of the complained of acts; their derivative claim may not be based on


   39
     ECF No. 190, ¶ 109. It is unclear to what extent these allegations could even support a breach of fiduciary duty
   against CRC Defendants. For example, paragraph 56 contains general allegations about the EB-5 Regional Centers.

                                                           19
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 20 of 55




   transactions which occurred prior to the time in which they became limited partners. Rosenbaum

   v. MacAllister, 64 F.3d 1439, 1443 n.2 (10th Cir. 1995); see also Cadle v. Hicks, 272 F. App’x

   676, 678-79 (10th Cir. 2008) (complaint subject to dismissal for failure to satisfy

   contemporaneous ownership requirement). But, as CRC Defendants argue, all of what Cui

   Plaintiffs complain of occurred before they became limited partners. The alleged

   misrepresentation and marketing materials which were disseminated to potential investors to

   solicit investments and the like40 all occurred prior to Cui Plaintiffs becoming limited partners.

   Accordingly, Cui Plaintiffs lack standing to complain of such transactions.

              To the extent Cui Plaintiffs argue there are continuing or ongoing breaches of fiduciary

   duty to CRCPS, including the filing of the Motion to Dismiss itself, such argument is unavailing.

   First, no such allegations are contained in their complaint. Second, such arguments do not

   support a derivative breach of fiduciary duty claim as Cui Plaintiffs assert CRC I “has been

   actively breaching its fiduciary duties to the limited partners on a daily basis since the inception

   of the LLLP [CRCPS].”41 Accordingly, the motion is granted as to the derivative breach of

   fiduciary duty claim.

              Economic Loss Rule: Direct and Derivative Claim. The Court addresses two issues CRC

   Defendants raise with respect to the direct claim: against whom is this claim is asserted and the

   economic loss rule.

              In footnote 5 of CRC Defendants’ Motion to Dismiss they argue the breach of fiduciary

   duty claim is against CRCPS’s general partner and, therefore, it must be pled as a derivative

   claim. Cui Plaintiffs’ response does not address this contention (perhaps because it was in a



   40
        As stated, there are no allegations that Cui Plaintiffs were even present for such alleged presentation.
   41
        ECF No. 213, p. 10 (italics added).


                                                                20
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 21 of 55




   footnote) but does address their claim as if it were only being asserted against the general partner

   – CRC I. To the extent this claim is – or continues to be – also asserted against CRC, the Court

   addresses CRC Defendants’ contention below that Cui Plaintiffs fail to plausibly allege any

   claim against CRC.

              As for the direct claim against CRC I, CRD Defendants contend this and the derivative

   claim are barred by the economic loss rule. The Court agrees.

              Under Colorado’s economic loss rule, “a party suffering only economic loss from the

   breach of an express or implied contractual duty may not assert a tort claim for such a breach

   absent an independent duty of care under tort law.” Town of Alma v. AZCO Constr., Inc., 10 P.3d

   1256, 1264 (Colo. 2000). “[F]or a duty to be ‘independent’ of a contract, and thus actionable in

   tort notwithstanding the economic-loss rule, two conditions must be met. First, the duty must

   arise from a source other than the relevant contract.…Second, the duty must not be a duty also

   imposed by the contract.” Haynes Trane Serv. Agency, Inc. v. Am. Standard, Inc., 573 F.3d 947,

   962 (10th Cir. 2009) (applying Colorado law). In other words, even if the underlying duty would

   arise in the absence of the contract, the duty is not considered independent if it is memorialized

   in the contract.

              Here, the very duties Cui Plaintiffs allege which are breached – the duties of candor,

   good faith, and loyalty in the management and administration of the EB-5 Investors investment –

   are the same duties required in the Partnership Agreement. Section 8.06 of the Partnership

   Agreement specifically provides that CRC I “shall have a fiduciary responsibility for the

   safekeeping and use of all funds and assets of the Limited Partnership.”42 Accordingly, the direct

   claim and derivative claim are also dismissed on this basis.



   42
        ECF No. 203-3, § 8.06.

                                                      21
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 22 of 55




                    c) Count V – Federal Securities And Aiding and Abetting

           Cui Plaintiffs’ Count V alleges liability under 15 U.S.C. § 78j (§ 10(b)) for fraudulently

   inducing them into purchasing limited partnership interests and for aiding and abetting under 15

   U.S.C. § 78o. Cui Plaintiffs seek rescission as their remedy. The Court starts with § 78j.

           Section 78j. CRC Defendants argue Cui Plaintiffs’ federal securities fraud claim are time

   barred and the allegations are insufficient to satisfy the heightened pleading requirements. The

   Court agrees with the first argument, so it need not decide the second argument.

           This securities claim is subject to a three-year statute of limitations and five-year statute

   of repose. See 28 U.S.C. § 1658. The statute of repose is not subject to equitable tolling. See

   Merck & Co. v. Reynolds, 559 U.S. 633, 650 (2010) (Noting “Congress’ inclusion in the statute

   of an unqualified bar on actions instituted ‘5 years after such violation,’ § 1658(b)(2), giv[es]

   defendants total repose after five years.” (italics added) (citing Lampf, Pleva, Lipkind, Prupis &

   Petigrow v. Gilbertson, 501 U.S. 350, 363 (1991) (holding predecessor statute not subject to

   equitable tolling))); cf. California Pub. Employees’ Ret. Sys. v. ANZ Sec., Inc., -- U.S. --, 137 S.

   Ct. 2042, 2051, 198 L. Ed. 2d 584 (2017) (statutes of repose are not subject to equitable tolling).

   Nor to any continuing fraud exception. Carlucci v. Han, 886 F. Supp. 2d 497, 514-515 (E.D. Va.

   2012) (collecting cases reaching differing conclusions but agreeing with courts which reject

   applying this exception). And, here, Cui Plaintiffs do not contest they purchased their limited

   partnership interests no later than 2012.43 Under the five-year statute of repose, their claim filed

   on September 16, 2019 is time barred. Therefore, this claim is subject to dismissal.




   43
     CRC Defendants represent, with supporting documentation, that all investments were made by 2012, which
   Plaintiffs do not dispute. Accordingly, the Court assumes that it is so.

                                                         22
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 23 of 55




          Section 78o(a)(1). Cui Plaintiffs here allege that “Defendants” aided and abetted the use

   of Agents to solicit investment and sell limited partnerships interests in CRCPS, when neither

   Defendants nor the Agents were registered brokers and dealers, in violation of 16 U.S.C.

   § 78o(a)(1). CRC Defendants contend there is no private right of action under § 78o(a)(1); even

   if there were a private right of action for a violation of § 78o(a)(1), it does not extend to an action

   for aiders and abettors; and this claim is barred by the one-year statute of limitations and three-

   year statue of repose. Cui Plaintiffs’ response does not dispute that there is no private right of

   action. Instead, Cui Plaintiffs argue that Defendants were less aiders and abettors and more

   controlling or directing parties, liable under 15 U.S.C. § 78t(a). The Court rejects Cui Plaintiffs’

   argument.

          Cui Plaintiffs’ complaint fails to allege CRC Defendants are liable under § 78t(a) and

   they cannot amend their third amended complaint by argument in a response brief. Kearney v.

   Dimanna, 195 F. App’x 717, 721 n.2 (10th Cir. 2006) (court will not consider claims where they

   were not pleaded in the complaint). “[I]t is axiomatic that the complaint may not be amended by

   the briefs in opposition to a motion to dismiss.” Car Carriers, Inc. v. Ford Motor Co., 745 F.2d

   1101, 1107 (7th Cir. 1984) (cited with approval in Kearney, 195 F. App’x at 721 n.2). Therefore,

   this argument does not salvage their claim.

          Moreover, the Court construes Cui Plaintiffs’ response which relies on a different statute

   as either an abandonment of their count based on any claim under § 78o(a)(1) or a concession

   that there is no private right of action for allegedly aiding and abetting a violation of § 78o(a)(1).

   Accordingly, this count is subject to dismissal on this basis.

          Even, assuming, however, that Cui Plaintiffs did not abandon or concede this count, the

   Court nonetheless agrees this claim should be dismissed. The Court finds that, if an implied right



                                                     23
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 24 of 55




   of action exists, the one-year statute of limitations and three-year statute of repose apply. CRC

   Defendants rely on Celsion Corp. v. Stearns Mgmt. Corp., 157 F. Supp. 2d 942, 946-947 (N.D.

   Ill. 2001) and Cui Plaintiffs provide no legal authority to the contrary. The Court’s independent

   research reveals no controlling authority on this issue. Nonetheless, the Court is persuaded by the

   Celsion Corp. court’s analysis and agrees that, assuming there is a private right of action for

   aiding and abetting a violation of § 78o(a)(1), the one-year discovery/three-year period of repose

   for other causes of action under the 1934 Securities Exchange Act should apply.44 Here, the

   alleged solicitations all occurred, at the latest, by 2012.45 Accordingly, this count is time barred.

                     d) CRC and Waveland

            As their final argument, CRC Defendants assert that Cui Plaintiffs fail to allege anything

   at all with specificity against CRC and Waveland. Therefore, CRC Defendants argue, they

   should be dismissed entirely from this action. Cui Plaintiffs were silent on this issue as well – in

   their response and during the hearing. Upon review, the Court agrees with CRC Defendants.

            Cui Plaintiffs define “Defendants” in their complaint to include CRC and Waveland but,

   as the Court has stated, conclusory collective allegations about Defendants are insufficient. And,

   the Court’s word search for “Waveland” and “CRC” in Cui Plaintiffs’ complaint shows any

   specific allegations against these Defendants fare no batter.

            There are scant allegations against Waveland. For example, paragraph 9 alleges, in a

   conclusory fashion, that “Waveland through the various entities it owned and controlled,

   colluded with SPO to defraud the EB-5 Investors by misrepresenting to them that the loan was


   44
      The Court recognizes that the express one-year statute of limitations/three-year statute of repose in 15 U.S.C. §
   78cc(b) only applies to violations of 15 U.S.C. § 78o(c)(1) and (c)(2), and not to § 78o(a)(1). If anything, in the
   Court’s view, this would lend support to finding that any implied right of action under § 78o should have the same
   limitations.
   45
      Even if the Court were to apply the longer two-year statute of limitation and five-year statute of repose found at
   28 U.S.C. § 1658, applicable to claims of “fraud, deceit, manipulation, or contrivance,” Cui Plaintiffs’ claims would
   still be time barred.

                                                            24
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 25 of 55




   100% collateralized and safe.” Likewise, paragraph 20 alleges that Waveland “did not provide

   all investors with Chinese versions of the Offering Documents.” While paragraphs 65 and 66 do

   allege that Waveland provided a PowerPoint presentation, the Court has found such presentation

   does not support the claims alleged.

              There are more allegations identifying CRC, but they too are insufficient. For example,

   Cui Plaintiffs allege that CRC would collect a management fee, did not provide all investors with

   Chinese versions of the Offering Documents, had a conflict of interest, and was also involved

   with the PowerPoint Presentation. But these and other allegations fail to plausibly support viable

   claims against CRC, e.g., that CRC owed and breached a fiduciary duty to CRCPS or that it

   fraudulently induced these investors to purchase their limited partnership interests.

              In summary, the Court finds Cui Plaintiffs fail to state any claim against Waveland and

   CRC. Therefore, in conformity with the Court’s findings above concerning CRC Defendants’

   Motion to Dismiss, all CRC Defendants are dismissed from this case.

                  2. Li Plaintiffs’ Complaint

              Li Plaintiffs are suing only derivatively on behalf of CRCPS. The Court considers their

   remaining four derivative claims against one or more CRC Defendants below.

                      a) Count I – Breach of Fiduciary Duty – Against CRC I

              Li Plaintiffs allege that CRC I’s fiduciary duty “aris[es] by Contract and Statute.”46 Li

   Plaintiffs allege that CRC I breached its fiduciary duty by not acting in CRCPS’s and the limited

   partners’ best interests, with care, skill, loyalty, and sound business judgment,47 identifying a

   number of alleged actions. CRC Defendants’ Motion to Dismiss raises four arguments: the

   breaches alleged in paragraphs 118, 119, 120, 122, and 123 (pre-investment conduct) are barred


   46
        ECF No. 222, p. 32.
   47
        ECF No. 222, ¶ 117.

                                                       25
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 26 of 55




   by the three-year statute of limitations; Li Plaintiffs lack standing to sue under Rule 23.1(b)(1)

   for transactions complained of prior to the time they became limited partners; Li Plaintiffs’

   alleged post-investment breaches fail to state a claim; and the claim is barred by the economic

   loss rule. The Court examines them below.

            The Court starts with whether Li Plaintiffs have standing to complain of alleged pre-

   investment breaches. As stated above, under the “contemporaneous ownership rule” of Fed. R.

   Civ. P. 23.1, to have standing to sue as a representative plaintiff in this derivative action, Li

   Plaintiffs must have owned their limited partnership interests at the time of the complained of

   acts; their derivative claim may not be based on transactions which occurred prior to the time in

   which they became limited partners. Rosenbaum, 64 F.3d at 1443 n.2. But, as CRC Defendants

   argue, much of what Li Plaintiffs complained of occurred before they became limited partners.

   The loan documents – e.g., the Loan Agreement, Promissory Note, and YEA - were entered

   into48 prior to Li Plaintiffs becoming limited partners; Li Plaintiffs do not argue or show

   otherwise.49 Accordingly, Li Plaintiffs lack standing to complain of such transactions.50 In light

   of this finding, the Court need not reach CRC Defendants’ argument that complaints of such pre-

   investment breaches are also barred by the statute of limitations.

            This leaves Li Plaintiffs’ alleged post-investment breaches – paragraphs 121 (failing to

   get title to Collateral Units transferred); 124 (failing to collect on the loan), and 125 (sending

   notices with erroneous valuations of the Collateral Units). “[T]o recover on a claim for breach of

   fiduciary duty, a plaintiff must prove: 1) that the defendant was acting as a fiduciary of the

   plaintiff; 2) that he breached a fiduciary duty to the plaintiff; 3) that the plaintiff incurred



   48
      ECF No. 222, ¶ 31.
   49
      In fact, they fail to respond at all to this argument.
   50
      ECF No. 222, ¶¶ 118-120, 122-123, 127.

                                                               26
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 27 of 55




   damages; and 4) that the defendant’s breach of fiduciary duty was a cause of the plaintiff's

   damages. Taylor v. Taylor, 381 P.3d 428, 431 (Colo. App. 2016) (quotation marks and citation

   omitted). Two of CRC Defendants’ arguments address these breaches: failure to state a claim

   and the economic loss rule.

          As to paragraphs 121 and 125, CRC Defendants contend Li Plaintiffs fail to – or cannot –

   allege damages. Although Li Plaintiffs do not directly respond, the Court is not persuaded

   because, as the Court understands Li Plaintiffs’ theories of this case, they include CRC I’s failure

   to take any action or to timely act regarding the Collateral Units, so that the units could be sold to

   repay the loan. As to paragraph 124, CRC Defendants contend that, with the ARCU, there is no

   breach of the loan agreement and, therefore, there could be no breach of fiduciary duty in not

   collecting on the loan. But, as set forth below, the Court has found that Li Plaintiffs have

   plausibly alleged a breach of the loan agreement. Further, even assuming there is no breach of

   contract, that begs the question of whether CRC I breached its fiduciary duty because it did not

   call in the loan, i.e., have the titles transferred. Accordingly, these post-investment allegations

   are not subject to dismissal on this basis.

          CRC Defendants’ final argument relies on the economic loss rule. Li Plaintiffs respond

   that the economic loss rule does not apply because it is intended to prevent a plaintiff from

   recovering twice and the fiduciary duties they rely on are derived from contract (the Partnership

   Agreement) and from the Colorado Uniform Limited Partnership Act.

          Li Plaintiffs’ first position is readily rejected. As CRC Defendants contend, the policy

   behind this rule is “(1) to maintain a distinction between contract and tort law; (2) to enforce

   expectancy interests of the parties so that they can reliably allocate risks and costs during their

   bargaining; and (3) to encourage the parties to build the cost considerations into the contract



                                                     27
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 28 of 55




   because they will not be able to recover economic damages in tort.” BRW, Inc. v. Dufficy & Sons,

   Inc., 99 P.3d 66, 72 (Colo. 2004). See also Spring Creek Expl. & Prod. Co., LLC v. Hess Bakken

   Inv., II, LLC, 887 F.3d 1003, 1022 (10th Cir. 2018) (recognizing Colorado’s rationale in

   adopting the economic loss rule, “including the importance of maintaining the distinction

   between contract and tort law and preserving the right of contracting parties to allocate risk”).

            Li Plaintiffs’ second position is also rejected. As stated above, under Colorado’s

   economic loss rule, for a duty to be independent of a contract, “the duty must arise from a source

   other than the relevant contract” and “the duty must not be a duty also imposed by the contract.”

   Haynes Trane Serv. Agency, Inc., 573 F.3d at 962. Here, Li Plaintiffs rely on the statutory duties

   “owed by general partners to limited partners,” citing to Colo. Rev. Stat. § 7-62-403(1).51 That,

   however, cannot serve as a basis for their claim for breach of fiduciary duty owed to the

   partnership, CRCPS. Regardless, the duties Li Plaintiffs rely on are memorialized in the

   Partnership Agreement. Indeed, Li Plaintiffs cite to Sections 8.06 and 8.04 of the Partnership

   Agreement,52 which provides, respectively, that “[t]he general partner[] [CRC I] shall have a

   fiduciary responsibility for the safekeeping and use of all funds and assets of the Limited

   Partnership [CRCPS]” and “[i]n carrying out their duties and exercising the powers hereunder,

   the General Partner[] [CRC1] shall exercise reasonable skill, care, and business judgement.”

   Accordingly, such allegations are barred by the economic loss rule.53




   51
      ECF No. 210, p. 15 (italics added).
   52
      ECF No. 222, ¶ 45 (alleging fiduciary duty under Section 8.06 to safeguard assets and use reasonable care in
   making investments); ¶ 114 (alleging duty under Section 8.04 to “exercise reasonable skill, care, and business
   judgment”).
   53
      Indeed, the entire claim, as pled, is barred by the economic loss rule.

                                                            28
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 29 of 55




                   b) Count II – Civil Theft – Against CRC and “LLC Principals”

           In this claim, Li Plaintiffs allege that CRCPS was deceived into making the loan by CRC

   and others, with the impression that the loan was fully collateralized. SPO, SPO I, and Knobel

   allegedly engaged in various wrongful actions and Knobel allegedly converted $40,000,000,

   “accompliced by CRC and its affiliates and principals.”54 This alleged deception caused CRCPS

   to part with the $82,500,000 to SPO I, for the benefit of SPO and Knobel. The allegations then

   close with the assertion that the Lender Defendants and Borrower Defendants55 violated their

   duties to the investors. CRC Defendants argue there are no allegations by Li Plaintiffs which

   address the elements of a civil theft claim.

           Under Colorado’s civil theft statute, Li Plaintiffs should plausibly allege that “(1) the

   defendant knowingly obtained control over the plaintiff’s property without authorization and (2)

   the defendant did so with the specific intent to permanently deprive the plaintiff of the benefit of

   the property.” Tisch v. Tisch, 439 P.3d 89, 103 (2019) (italics added). Neither Li Plaintiffs’

   allegations nor their response supports that such a claim is sufficiently alleged on behalf of

   CRCPS. Instead, Li Plaintiffs’ response shows that the theft they truly claim is the theft of their

   money, given to CRCPS:

           CRC created a false impression of full collateralization to get investors to part
           with their money, then later failed to fully collateralize and failed to collect the
           loan. That is civil theft –

   (ECF No. 210, p. 18, Response (italics added).) Their allegations in the complaint do not

   support a civil theft claim by CRCPS against CRC or its principals. Accordingly, this

   claim is also dismissed.



   54
     ECF No. 222, ¶ 148.
   55
     The Lender Defendants are alleged to be CRC, CRC I, and Waveland, and the Borrower Defendants are alleged to
   be SPO, SPO I, and Knobel.

                                                        29
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 30 of 55




                     c) Count V – Federal Securities Claim – Against CRC I

            Li Plaintiffs’ claim is on behalf of CRCPS against its general partner CRC I.56 Here, Li

   Plaintiffs allege that the limited partnership interests and the put options were securities. They

   contend that each notice sent to investors of the put option was a separate security offering, with

   the last offer made in 2019. CRC Defendants argue the put option was part and parcel of the

   initial limited partnership purchase; this claim is barred by the statute of limitations and statute of

   repose; that CRCPS cannot have a securities fraud claim against itself; and Li Plaintiffs fail to

   sufficiently plead a securities fraud claim. The Court agrees with the first three arguments;

   therefore, it need not address the last argument.

            First, the Court agrees with CRC Defendants that the put options were not new security

   offerings – they were included in the Partnership Agreement.57 And, second, Li Plaintiffs signed

   such agreements by 2012. Under the five-year statute of repose, Li Plaintiffs’ claim filed on

   August 28, 2019 is time barred.

            Finally, the Court also agrees that CRCPS cannot, in effect, have a securities fraud claim

   against itself by suing its general partner (CRC I) over the securities it (CRCPS) offered and

   sold. Indeed, Li Plaintiffs allege that CRCPS, acting through CRC I, issued the offering of

   securities. Moreover, on this claim, Li Plaintiffs do not seek to recover anything on behalf of

   CRCPS; instead, they seek to recover their investments for themselves. Accordingly, Li Plaintiffs

   fail to state a viable claim for securities fraud on behalf of CRCPS.




   56
      Li Plaintiffs’ allegations vacillate between CRC and CRC I. Because CRC Defendants do not argue otherwise,
   and the Court views the allegations in a light most favorable to Li Plaintiffs, the Court will construe these allegations
   as alleged against CRC I.
   57
      Partnership Agreement, ECF No. 203-3, Section 13.06.

                                                              30
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 31 of 55




                      d) Count VI – State Securities Claim – Against CRC “and its principals”

              Li Plaintiffs’ state securities claim fares no better. Here, Li Plaintiffs sue derivatively on

   behalf of CRCPS against CRC and its principals. The allegations here complain of the put

   options and misleading and fraudulent valuations sent in connection with notices of such options.

   As the Court stated in its findings regarding Li Plaintiffs’ federal securities claim, the put option

   was a part of the limited partnership offering which occurred by 2012. Under the Colorado five-

   year statute of repose, Colo. Rev. Stat. § 11-51-604(8), for state securities fraud claims, Li

   Plaintiffs’ claim is time barred. Moreover, Li Plaintiffs allege that such notices were sent by

   CRC and CRCPS;58 it is CRCPS’s alleged securities at issue; Li Plaintiffs, individually,

   allegedly were deceived; and Li Plaintiffs seek relief for themselves, not for CRCPS. Therefore,

   they have also failed to state a claim for securities fraud on behalf of CRCPS.

                      e) Waveland and CRC

              CRC Defendants also raise the argument that Li Plaintiffs’ complaint fails to plead

   specific allegations against Waveland and CRC which would support any claims against them. Li

   Plaintiffs apparently contend that Waveland and CRC may be liable based on piercing the

   corporate veil – thus, they argued during the hearing, they “need to assert liability up the chain of

   LLCs.” But Li Plaintiffs have voluntarily dismissed their claim for piercing the corporate veil,

   with the proviso that they reserve the right to pierce the corporate veil as a remedy. Thus, Li

   Plaintiffs are seeking to recover from CRC and Waveland based on the remedy of piercing the

   various entities’ veils. But, here, the Court finds that dismissal of all CRC Defendants is

   warranted. Thus, as to them, there will be no judgment and no need for any veil piercing remedy.

   Accordingly, the Court also dismisses the CRC Defendants on this basis.



   58
        ECF No, 222 ¶¶ 98, 99,

                                                        31
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 32 of 55




              C. SPO DEFENDANTS’ MOTION TO DISMISS

              The SPO Defendants move to dismiss all claims by Plaintiffs. Again, as neither the

   factual allegations nor the responses to the motion are identical, the Court separates them by

   parties.

                 1. Cui Plaintiffs’ Complaint

              Cui Plaintiffs have four claims against the SPO Defendants: Counts I, V, VI, and VII.

   The Court addresses them below.

                     a) Count I – Fraud (Direct) – Against all SPO Defendants

              Count I is for fraudulent inducement to invest in CRCPS and become limited partners.

   The SPO Defendants contend that Cui Plaintiffs fail to state a claim and their claim is barred by

   the three-year statute of limitations for fraud. See C.R.S. § 13-80-101(c) (“All actions for fraud,

   misrepresentation, concealment, or deceit” must be commenced within three years after the cause

   of action accrues.). Cui Plaintiffs contend the claim is adequately pled and there is continuing

   fraud. SPO Defendants counter Cui Plaintiffs’ continuing fraud theory does not fly based on the

   allegations against these defendants. The Court agrees with SPO Defendants.

              Cui Plaintiffs do not dispute the fraud claim would have started to run in 2012; instead,

   they assert the fraud could not have been discovered in 2012 because of subsequent alleged

   representations that the loan was adequately collateralized. But who made such alleged

   representations? Cui Plaintiffs’ conclusory allegations are that it was “Defendants” who

   repeatedly provided false and misleading materials in notices provided to Cui Plaintiffs, but such

   collective allegations are insufficient. Upon a closer review, the factual allegations are that it was

   the general partner, i.e., CRC I, who allegedly provided such notices. This is supported by Cui

   Plaintiffs’ arguments that is was CRC I who continuously sent the investors updates and it was



                                                       32
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 33 of 55




   the CRC I who allegedly kept Cui Plaintiffs in the dark.59 Thus, here, there are no factual

   allegations against SPO Defendants which would support any continuing fraud. Therefore, Cui

   Plaintiffs’ fraud claim is time barred.

            In addition, Cui Plaintiffs also fail to sufficiently plead fraud with particularity against

   SPO Defendants. The Court’s findings in addressing Cui Plaintiffs’ fraud claim against CRC

   Defendants also apply to this claim against SPO Defendants, e.g., it was not SPO Defendants

   who allegedly sent Cui Plaintiffs the fraudulent notices. In addition, an examination of paragraph

   65, referenced by paragraph 66, shows Cui Plaintiffs allege the loan collateralization

   representations were made by Waveland and CRC’s agents, not by SPO Defendants. Finally, Cui

   Plaintiffs argue fraud allegations are also found at paragraphs 8, 9, 10, 12, 13, 16, 18, 20, and 21.

   Such, allegations, however, do not save this claim because they are conclusory, are alleged

   against “defendants” or “defendants’ paid agents,” and are insufficient to factually allege that

   SPO Defendants made any fraudulent or misleading statements (or omissions) to Cui Plaintiffs.60

   Accordingly, the fraud claim is subject to dismissal on this basis also.

                     b) Count V – Federal Securities Fraud (Direct) – Against All SPO Defendants

            Cui Plaintiffs allege SPO Defendants violated 15 U.S.C. §§ 78o and 78j. The SPO

   Defendants argue Cui Plaintiffs fail to state a claim, fail to meet the pleadings requirements of

   Fed. R. Civ. P 9(b) and the Private Securities Litigation Reform Act of 1995 (“PSLRA”), and fail

   to bring their claim within the statute of limitations under 28 U.S.C. § 1658. Cui Plaintiffs

   respond their claim is adequately pled and there is continuing fraud.




   59
      ECF No. 190, ¶¶ 79, 95; No. 234, p. 9.
   60
      For example, paragraph 16 alleges SPO I and CRC I entered into the ARCU which made CRCPS responsible for
   fees and cost associated with the Collateral Units, to the benefit of SPO I and CRC I. There are no allegations of any
   fraudulent misrepresentations or omissions.

                                                            33
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 34 of 55




          To start, as the parties rely on the same arguments that were raised in the fraud claim, the

   Court agrees with SPO Defendants for the same reasons stated above. Specifically, Cui Plaintiffs

   fail to state a claim, and such claim is barred by the two-year statute of limitations and five-year

   statute of repose under 28 U.S.C. § 1658. Cui Plaintiffs purchased their limited partnership

   interests by 2012 but their complaint was not filed until 2019.

          In addition, for those same reasons, the Court also finds that Cui Plaintiffs fail to meet the

   heightened pleading requirement under the PSLRA. Further, Cui Plaintiffs’ citations to

   additional paragraphs in their complaint also fail to plausibly allege that SPO Defendants

   engaged in any securities fraud. In fact, most of these paragraphs fail to reference SPO

   Defendants and the few that do are conclusory. For example, in paragraph 66, Cui Plaintiffs

   allege there were “clear representations by Waveland, CRC and SPO” in paragraph 65. But,

   paragraph 65 alleges that the PowerPoint presentation where the alleged misrepresentations were

   made was provided by Waveland and CRC’s agents. Accordingly, the motion is granted as to

   this claim based on 78j.

          This leaves open the issue of 78o. The Court was unable to locate in the papers where

   SPO Defendants address this part of Count V. Regardless, sua sponte dismissal under Rule

   12(b)(6) may be had “when it is ‘patently obvious’ that the plaintiff could not prevail on the facts

   alleged…and allowing him an opportunity to amend his complaint would be futile.” McKinney v.

   State of Okl., Dep’t of Human Servs., Shawnee OK, 925 F.2d 363, 365 (10th Cir. 1991); see also

   Johnson v. Spencer, 950 F.3d 680, 715 (10th Cir. 2020) (same).

          Here, the Court has already found, based on CRC Defendants’ arguments, this claim is

   subject to dismissal based on the statute of limitations. The same holds true for SPO Defendants.




                                                    34
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 35 of 55




           In addition, this claim is subject to dismissal for failure to plausibly allege an aiding and

   abetting claim against SPO Defendants. Cui Plaintiffs summarily assert and allege collectively

   that “Defendants” “aided and abetted in the use of Agents” to solicit and sell limited partnership

   interests. But any factual allegations assert they are CRC’s Agents61 – not the borrower’s agents.

   And, even if the Court were to consider other references to agents, they are alleged to be those

   Waveland’s or CRC’s.62 Finally, while Cui Plaintiffs collectively refer to “Defendants” selling

   securities when they offered the put options, the specific factual allegation is that CRC I offered

   put rights in notices to investors and the Partnership Agreement (of which SPO Defendants are

   not parties) contains such put options. Accordingly, the Court also dismisses this part of Count

   V.

                    c) Count VI – Breach of Contract (Derivative) – Against SPO I

           Cui Plaintiffs’ breach of contract claim alleges payment of the loan has become due but

   SPO I has not repaid the loan or transferred title of the Collateral Units to CRCPS as SPO I has

   stated it intended to do so. SPO I counters this claim is barred based on the ARCU. The Court is

   not persuaded.

           Cui Plaintiffs challenge the enforceability of and obligations under the ARCU and YEA,

   which the Court addresses below on their declaratory judgment claim. For purposes of this claim

   the Court assumes the loan was modified or supplemented by the ARCU.63 At issue then is

   whether Cui Plaintiffs plausibly allege the loan, as modified, has been breached. SPO I’s

   argument appears to be that until CRCPS made a request for conveyance of any of the Collateral

   Units, it has no obligation to make any conveyance; therefore, it cannot be in default. SPO I



   61
      ECF No. 190, ¶ 60.
   62
      ECF No. 190, ¶¶ 64, 65.
   63
      If the loan was not modified or supplemented by the ARCU, then it appears SPO I would clearly be in breach.

                                                           35
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 36 of 55




   refers to pages 3-4 of the ARCU but the Court’s review shows the ARCU is not so limited.

   Instead, the ARCU also appears to allow SPO I to make a tender of the Collateral Unit covered

   by the ARCU in payment on the loan.64 Further, it also appears that, under the terms of the loan,

   the various loan advances have matured and no one contends the ARCU has changed that

   maturity date. SPO I does not address how its earlier “tender” of the Collateral Units satisfies its

   obligation under the terms of the loan at maturity, even as modified. Based on the arguments of

   these parties, on the current record, the Court cannot say that Cui Plaintiffs fail to plausibly state

   a claim for breach of contract.65 Accordingly, SPO Defendants’ request for dismissal of this

   claim against SPO I is denied.

                    d) Count VII – Declaratory Relief (Direct and Derivative) – Against SPO and
                       SPO I

           Count VII seeks declaratory relief as to the enforceability of and obligations under the

   YEA and ARCU. SPO Defendants contend that Cui Plaintiffs lack standing to bring a direct

   claim; the Court should decline to consider the claim; and the claim as to the YEA is barred by

   laches. The Court agrees, in part, with SPO Defendants.

           First, the Court agrees Cui Plaintiffs, individually, lack standing to assert this declaratory

   judgment claim. Cui Plaintiffs’ argument in reliance on the Colorado statute governing

   declaratory judgments, C.R.S. § 13-51-106, is simply a nonstarter. They fail to show how it

   could apply to this federal lawsuit or why it would obviate a need to evaluate their standing to

   sue. It does not; instead, an examination of the claim shows Cui Plaintiffs, individually, lack

   standing.




   64
    ECF No. 203-7, ¶ 4.b.
   65
    That is not to say, on a fuller record showing, for example, how the loan documents work together, which party
   may ultimately prevail.

                                                          36
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 37 of 55




           A limited partner may not bring a direct action against a third-party whose action causes

   harm to the partnership. See Tisch, 439 P.3d at 103 (discussing shareholder standing); Adams v.

   Land Servs., Inc., 194 P.3d 429, 433 (Colo. App. 2008) (partners, individually, lacked standing

   to sue for injury to partnership property). Instead, either the partnership itself or a partner acting

   on behalf of the partnership in a derivative action must pursue that claim. See Tisch, 439 P.3d at

   103. A partner may bring a personal suit where the partner has sustained an injury separate and

   distinct from that of the partnership or the other partners. See id.

           Here, Cui Plaintiffs are not parties to the agreements at issue; they allege no independent

   duty to them, no direct injury, and no damage that would not be shared by all other limited

   partners. On the contrary, Cui Plaintiffs allege that SPO I66 has now stated it will transfer title to

   the Collateral Units but will require CRCPS to pay for more than $1 million in fees and costs

   associated with the transfer. Cui Plaintiffs allege that SPO I is anticipated to claim that CRCPS is

   responsible for these charges pursuant to the YEA and ARCU, but that “the LLLP [CRCPS]

   contends these agreements are unenforceable” due to lack of consideration.”67 Accordingly, Cui

   Plaintiffs lack standing to bring a direct (individual) claim.

           Second, the Court does not agree with SPO Defendants’ argument that the Court should

   decline to consider the claim because it would “serve[] no useful purpose.”68 For example, SPO

   Defendants posit that even if both agreements were invalidated, SPO I was authorized under the

   Loan Agreement and Promissory Note to prepay the loan advances by conveying Collateral

   Units to CRCPS. But the Court finds that, even if true, it would appear that, assuming the actions




   66
      As with other allegations, Cui Plaintiffs refer to “Defendants” when the claim is not directed against all
   Defendants. Here, the claim is for declaratory judgment and the record under consideration shows the only borrower
   on the loan is SPO I.
   67
      ECF No. 190, ¶¶ 139-141.
   68
      ECF No. 224, p. 31.

                                                           37
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 38 of 55




   taken under the ARCU constitute a transfer or conveyance, absent the ARCU no timely

   conveyance occurred under the Loan Agreement and Promissory Note. Thus, it would appear

   that SPO I may be in default. But, the Court need not – and does not – reach these issues. It

   suffices to say that declaratory relief concerning these agreements would not be all for naught.

           The Court has also examined the other factors it should consider in deciding whether to

   exercise its discretion to hear and decide this claim. In addition to finding that this declaratory

   claim would serve a useful purpose in clarifying the legal relations of the various agreements at

   issue, the Court finds this declaratory claim (1) would settle the controversy between the parties

   concerning the validity and effect of these agreements; (2) is not being used for procedural

   fencing or to provide an arena for a race to res judicata; and (3) would not create friction with a

   state court or improperly encroach upon state jurisdiction. The Court also finds that no

   alternative remedy has been proposed which is better or more effective. See Hatton v. Combs,

   793 F. App’x 801, 804 (10th Cir. 2019) (quoting State Farm Fire & Casualty Co. v. Mhoon, 31

   F.3d 979, 983 (10th Cir. 1994)).

           Finally, the Court need not reach the issue of laches because SPO Defendants raise this as

   an affirmative defense against Cui Plaintiffs individually.69 To the extent SPO Defendants intend

   to raise this defense as a derivative claim, it is rejected. “‘The elements of laches are: (1) full

   knowledge of the facts; (2) unreasonable delay in the assertion of available remedy; and (3)

   intervening reliance by and prejudice to another.’” Hickerson v. Vessels, 316 P.3d 620, 623

   (Colo. 2014) (quoting City of Thornton v. Bijou Irr. Co., 926 P.2d 1, 73 (Colo. 1996)). Here,




   69
      ECF No. 224, p. 32 (“Plaintiffs have known of the YEA since before they invested.” (emphasis added)). During
   the hearing, Cui Plaintiffs acknowledged that laches was “problematic” for them, individually, addressing the
   elimination of the use of the condos by USCIS. But, the claim for declaratory relief does not seek a determination
   concerning this aspect of the YEA.

                                                            38
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 39 of 55




   SPO Defendants’ arguments fail to address how these factors apply derivatively, i.e., as against

   CRCPS.

                   2. Li Plaintiffs’ Complaint

              Li Plaintiffs’ three derivative claims against the SPO Defendants are set forth in Counts

   II, III, and VI. The Court addresses each below.

                        a) Count II – Civil Theft (Derivative) – Against SPO, SPO I, and Knobel

              In Count II, Li Plaintiffs assert, on behalf of CRCPS, a civil theft claim under Colo. Rev.

   Stat. § 18-4-401 and § 18-4-405. Li Plaintiffs’ claim is premised on the assertion that they – the

   investors – were promised that their investment was fully secured, when in fact it was

   undercollateralized. SPO Defendants move to dismiss based on arguments of failure to plausibly

   allege a civil theft claim, of failure to meet a heightened burden to allege fraud, and the running

   of the two-year statute of limitations. See Tisch, 439 P.3d at 100 (applying two-year statute of

   limitations). The Court starts with the last argument.

              Li Plaintiffs assert the statute of limitations begins to run when the “victim” – here, Li

   Plaintiffs – learns of the deception, not from the actual date of deception, citing to Tisch, supra,

   and that this did not occur until they hired current counsel in 2019. Thus, they contend, their

   claim is timely. SPO Defendants counter that their allegations show otherwise. The Court agrees.

              Specifically, Li Plaintiffs allege that in 2016 CRC and CRCPS started sending notices to

   investors who had invested longer than three years70 “showing a supposed appraisal value of the

   collateral as well below the Loan, even in the best-case scenario.” These notices “showed that

   the Loan appeared to be undercollateralized by only 19 condominium units,” and “the limited

   partners” (Li Plaintiffs) contacted their foreign agents to see why the loan “was so



   70
        Plaintiffs had all invested by 2012.

                                                        39
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 40 of 55




   undercollateralized.” The agents then arranged for the appraisal firm of HVS Golf Services of

   Boulder and “that firm concluded that SPO and CRC had set wildly inflated prices on the

   collateral from the outset, and that these wildly inflated collateral numbers were not

   determined by the market prices but instead by what SPO I determined….”71 The HVS report,

   attached to Li Plaintiffs’ complaint, is dated August 5, 2016 – more than three years before their

   action was filed. While it is true that Li Plaintiffs also allege they hired counsel in 2019, who

   then hired a valuation expert, that does not negate the allegation that these limited partners knew

   the loan was under-collateralized in 2016. Accordingly, the civil theft claim is dismissed as time

   barred.72

            The civil theft claim also fails for failure to state a claim. Under Colorado’s civil theft

   statute, Li Plaintiffs were required to plausibly allege that “(1) the defendant knowingly obtained

   control over the plaintiff’s property without authorization and (2) the defendant did so with the

   specific intent to permanently deprive the plaintiff of the benefit of the property.” Tisch, 439

   P.3d at 103 (italics added). Here, the claim is brought on behalf of CRCPS but the theft alleged is

   of Li Plaintiffs’ property, i.e., money. Accordingly, CRCPS’s claim is also subject to dismissal

   on this basis.73




   71
      ECF No. 222, ¶¶ 98-101 (italics added, bold in original).
   72
      SPO Defendants do not challenge whether this claim, as alleged, plausibly pled a civil theft claim on behalf of
   CRCPS. Nonetheless, during the hearing, Li Plaintiffs attempted to switch their theory, arguing the victim was
   CRCPS. But, the allegations in their operative complaint and their response brief do not support such as revisionist
   interpretation of their claim. Regardless, based on Li Plaintiffs’ theory as alleged in the complaint, the claim is time
   barred.
   73
      The Court would question whether the issue is really one of standing but for the fact that the allegations and
   arguments show Li Plaintiffs were really seeking to recover their money from SPO Defendants. They, however, fail
   to plausibly allege such a viable claim when it was their money that was given to CRCPS who loaned its money to
   SPO, whose obligations were then transferred to SPO I.

                                                              40
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 41 of 55




                     b) Count III – Breach of Contact (Derivative) – Against SPO I

            Li Plaintiffs assert that, under the loan, SPO I had two choices: repay cash at maturity or

   tender each Collateral Unit to CRCPS at the three-year mark. Li Plaintiffs contend SPO I has

   defaulted because it did not transfer (convey title to) the Collateral Units after the three-year

   mark and did not repay the loan at maturity, i.e., the five-year mark. They further allege the

   ARCU does not change this requirement because: (1) any “temporary period” has expired; and

   (2) it lacks consideration.

            SPO Defendants contend Li Plaintiffs fail to state a claim and the ARCU is still in effect.

   SPO Defendants’ first argument is also directed to Cui Plaintiffs’ claim for breach of contract.

   For the reasons stated above in addressing Cui Plaintiffs’ claim, this argument is also rejected as

   against Li Plaintiffs. Further, Li Plaintiffs’ additional argument that the ARCU does not

   constitute a transfer – because it was done only for the purposes of calculating interest – and

   therefore does not satisfy the terms of the loan, also supports they have plausibly stated a claim.74

   The ARCU specifically states that, “[f]or purposes of calculating interest … Borrower [SPO I]

   shall be deemed to have caused a Collateral Unit Distribution [repayment in the form of a

   Collateral Unit].” However, “[n]otwithstanding the occurrence of a Collateral Unit

   Distribution…the principal amount of associated Loan Advance shall continue to constitute

   Indebtedness under the Loan.”75 Thus, on the current record, Li Plaintiffs plausibly allege a

   claim for breach of contract.




   74
      To the extent the parties are challenging the validity and effect of the ARCU in toto, the Court finds it is unable to
   resolve this issue here because it is inadequately briefed. The Court only finds that, assuming the ARCU is valid,
   based on the arguments on this record, Li Plaintiffs plausibly allege a claim for breach of contract.
      In light of the Court’s finding, it need not decide other arguments, e.g., Li Plaintiffs’ assertion that the ARCU
   lacks consideration and SPO Defendants’ argument that Li Plaintiffs cannot challenge the validity and enforceability
   of the ARCU. At a minimum, the parties have placed the ARCU into issue in this case and how it affects the Loan.
   75
      ECF No. 203-7, p. 4 at ¶ 1.

                                                              41
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 42 of 55




                     c) Count VI – Colorado Securities Fraud (Derivative) – Against Knobel

            Li Plaintiffs’ Colorado Securities Act claim is based on Colo. Rev. Stat. § 11-51-501 and

   § 11-51-604(5). The essence of their claim is that, as to Knobel, he was allegedly aware of

   misleading valuations (overstating the value of the Collateral Units) that CRC sent to investors to

   get them to exercise the put option, which would allegedly cause each investor a loss. Knobel is

   alleged to have provided the overvaluation of the Collateral Units to CRC. SPO Defendants

   argue CRCPS lacks standing to bring a securities fraud claim because it was the seller and

   marketer of the securities which Li Plaintiffs contend were fraudulent; Li Plaintiffs fail to state a

   claim and plead fraud with particularity; and this claim is barred by the statute of limitations and

   statute of repose.76 The Court agrees that CRCPS lacks standing; therefore, it need not reach the

   other arguments.

            Specifically, this securities claim is a derivative claim brought on behalf of CRCPS but

   the security complained of is CRCPS’ limited partnership interests. As SPO Defendants argue,77

   CRCPS cannot have a securities fraud claim against itself. Moreover, Li Plaintiffs’ allegations

   unequivocally show that the alleged conduct was directed against Li Plaintiffs as investors, i.e.,

   the purchasers of the complained of securities. CRCPS, as the issuer of the securities, lacks

   standing to complain of the alleged “misleading and fraudulent valuations” given by CRC to Li

   Plaintiffs. See The Wilderness Soc’y. v. Kane Cty., 632 F.3d 1162, 1168 (10th Cir. 2011) (en

   banc) (discussing the two strands of standing); VR Acquisitions, LLC v. Wasatch Cty., 853 F.3d

   1142, 1146 (10th Cir. 2017) (same). Accordingly, this claim is also dismissed.




   76
      In a footnote, SPO Defendants also argue that this claim violates Fed. R. Civ. P. 8(a) because the heading states
   that it is directed against Knobel personally but the prayer is directed against CRC and SPO I and their affiliates and
   principals. (ECF No. 224, p. 21 n.10.) In light of the Court’s findings, it need not reach this issue, especially since it
   was raised in a footnote.
   77
      Through SPO Defendants’ incorporation of CRC Defendants’ argument. (ECF No. 230, p. 19; No. 203, p. 22.)

                                                               42
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 43 of 55




              D. LI PLAINTIFFS’ MOTION TO DISMISS

              As stated, CRC I filed a counterclaim for declaratory relief against Li Plaintiffs. In that

   counterclaim, CRC I alleges that, under the Partnership Agreement, two-thirds of all limited

   partners could vote to remove CRC I as the general partner of CRCPS “for cause,” i.e., for “acts

   of the General Partner which constitute larceny, fraud, or a crime involving moral turpitude.”78

   By “Status Report” dated April 20, 2020, Li Plaintiffs (and purportedly other limited partners)

   announced they appointed the wife and legal assistant of their counsel as their proxy to remove

   CRC I as the general partner of CRCPS due to fraud and breach of fiduciary duty. CRC I

   disputes that “cause” exists for its removal or that the removal procedures were proper and,

   therefore, that it can be and has been properly removed. Thus, it contends, the dispute must be

   resolved by the courts.

              Li Plaintiffs’ motion seeks to dismiss the counterclaim and an order “declaring general

   partner removed instanter.” Li Plaintiffs’ motion asserts that CRC I’s removal was in accord with

   the voting procedures under the Partnership Agreement and requires no judicial determination of

   fraud as a prerequisite or as a condition subsequent to its removal as general partner. Li Plaintiffs

   further contend that judicial review or determination may be had only if the Partnership

   Agreement had expressly so stated. In other words, if the Court were to require judicial approval

   or allow judicial review, Li Plaintiffs contend the Court would be rewriting the Partnership

   Agreement. The Court finds otherwise.

              Section 7-62-402(1)(c) of the Colorado Revised Statutes provides that “[a] person ceases

   to be a general partner of a limited partnership upon the happening of any of the following

   events:…(c) The general partner is removed as a general partner in accordance with the



   78
        ECF No. 203-3, pp. 13 (§ 9.06) & 18 (§ 12.01).

                                                         43
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 44 of 55




   partnership agreement.” (Italics added.) In this case, the Court agrees the Partnership Agreement

   does not require judicial approval prior to the limited partners acting to remove the general

   partner. That does not mean, however, that the general partner allegedly removed cannot

   challenge whether the purported removal was proper and effective – that any removal was in fact

   “in accordance with the partnership agreement”79 – and seek a judicial determination on the

   issue. After all, the Partnership Agreement allows for removal not based on the limited partners’

   sole discretion but, rather, “only” for limited specific reasons and under specific procedures.

   Under Li Plaintiffs’ arguments, limited partners would have what would be tantamount to

   unfettered discretion to remove a general partner, contrary to the Partnership Agreement. Thus,

   the Court finds CRC I can challenge its purported removal as general partner of CRCPS.

              Further, the parties’ arguments show there is a justiciable controversy over the issue of

   whether CRI I has been or can be properly removed under the facts and circumstances and the

   procedures Li Plaintiffs used (all of which are currently not established and in dispute). And, the

   Court agrees that the five Mhoon, 31 F.3d at 983, factors support a finding it should hear and

   decide this claim. Specifically, the Court finds this declaratory claim (1) would settle the

   controversy between the parties concerning the purported removal of CRC I; (2) would serve a

   useful purpose in clarifying the legal relations of the parties, i.e., who may serve as the general

   partner of CRCPS; (3) is not being used for procedural fencing or to provide an arena for a race

   to res judicata; and (4) would not create friction with a state court or improperly encroach upon

   state jurisdiction. In addition, no alternative remedy has been proposed which is better or more

   effective. Accordingly, Li Plaintiffs’ motion to dismiss CRC I’s counterclaim for declaratory

   relief for failure to state a claim is denied.



   79
        ECF No. 208, p. 2.

                                                       44
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 45 of 55




              Concomitantly, Li Plaintiffs’ request for a declaration that CRC I has been properly

   removed may not be granted. It is unclear under what rule or legal authority Li Plaintiffs’ request

   is made, or how their arguments (without appropriate and sufficient evidentiary support) show

   they should be granted this relief. For example, if the request is made under Rule 12(b)(6), such

   relief may not be afforded under this rule. If the request is made under Fed. R. Civ. P. 56, Li

   Plaintiffs fail to show there is no genuine dispute of any material fact or that they are entitled to

   judgment as a matter of law. Accordingly, this request is also denied.

              E. CUI PLAINTIFFS’ MOTION FOR APPOINTMENT OF RECEIVER

              Cui Plaintiffs move for a receiver, citing C.R.C.P. 66 and Fed. R. Civ. P. 66, but only

   Fed. R. Civ. P. 66 applies in this case. And, although unclear, the Court assumes Cui Plaintiffs

   are suing derivatively on behalf of CRCPS. Otherwise, they could not, for example, rely on as

   support the Deeds of Trusts which allow the lender, i.e., CRCPS, to have a receiver appointed.

   The scope of Cui Plaintiffs’ request is also unclear – it starts by seeking receivership over the

   remaining Collateral Units as well as any associated leases and rents on such units (collectively

   denominated by Li Plaintiffs as “Receivership Property,” which the Court will also use here)80

   but ends by seeking a receiver over the Receivership Property and the partnership as well,

   substituting as general partner.81 The Court, therefore, assumes Cui Plaintiffs seek a receiver

   over CRCPS and its assets, which consists only of the Receivership Property, with the receiver

   acting as general partner.

              “A district court may appoint a receiver to take the control, custody, or management of

   property involved in litigation, to preserve the property, and to receive the rents, issues, and

   profits thereof pending the ultimate determination of such litigation.” United States v. Solco I,


   80
        ECF No. 211, ¶ 9.
   81
        ECF No. 211, ¶¶ 42, 43,

                                                      45
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 46 of 55




   LLC, 962 F.3d 1244, 1246 (10th Cir. 2020) (quotation marks, alterations, and citation omitted).

   The receivership’s “focus is to safeguard the assets, administer the property as suitable, and to

   assist the district court in achieving a final, equitable distribution of the assets if necessary.” Id.

   (quotation marks and citation omitted). “A receiver is an officer of the court, not the parties’

   agent.” Id. (quotation marks, alteration, and citation omitted); see also 12 Mary Kay Kane,

   Federal Practice and Procedure § 2981 (3d ed. Oct. 2020 Update) (same).

           Receivership “is an extraordinary equitable remedy that lies in the discretion of the court,

   justifiable only in extreme situations.” Waag v. Hamm, 10 F. Supp. 2d 1191, 1993 (D. Colo.

   1998). The factors which the Court may consider in exercising its discretion include: “(1) the

   existence of a valid claim by the moving party; (2) the probability that fraudulent conduct has

   occurred or will occur to frustrate the claim; (3) imminent danger that property will be lost,

   concealed, or diminished in value; (4) inadequacy of available legal remedies; (5) lack of a less

   drastic equitable remedy; and (6) the likelihood that appointment of a receiver will do more harm

   than good.” Waag, 10 F. Supp. 2d at 1193. See also U.S. Bank Nat’l Ass’n v. Lakeview Retail

   Prop. Owner LLC, No. 1:15CV404-LG-RHW, 2016 WL 2599145, at *2 (S.D. Miss. May 5,

   2016) (same) (cited by Cui Plaintiffs). The Court examines these factors in turn, after addressing

   Cui Plaintiffs’ standing argument.

           CRC I’s Standing. Cui Plaintiffs contend CRC I lacks standing because it has been

   removed as the general partner of CRCPS. That is not so. While Plaintiffs assert they have

   removed CRC I, CRC I has challenged that removal. As such, whether the removal is proper and

   effective are matters in dispute. Accordingly, on this record, CRC I has standing to challenge

   whether a receiver should be appointed for CRCPS and the Receivership Property and to act as

   general partner.



                                                      46
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 47 of 55




           The existence of a valid claim by the moving party. Although unclear, Cui Plaintiffs

   appear to be relying on their derivative claims for fraud, breach of fiduciary duty, and breach of

   contract. The Court is dismissing all but Cui Plaintiffs’ breach of contract claim and declaratory

   judgment claims. Thus, that leaves Cui Plaintiffs with a viable claim.

           The probability that fraudulent conduct has occurred or will occur to frustrate the

   claim. Cui Plaintiffs’ breach of contract claim is based on the failure to pay the loan, either by

   transfer of the Collateral Units or cash. CRC I has informed the Court that SPO I would transfer

   title to the Collateral Units by the end of December 2020. As the Court has received no filing to

   the contrary, it assumes that transfer has been effectuated. Thus, CRCPS now holds title to the

   remaining Collateral Units to handle as it deems appropriate. Ostensibly, the transfer should

   obviate any allegation of future fraudulent conduct associated with the Collateral Units – they are

   now in CRCPS’s possession. The allegations of past fraudulent conduct are being dismissed and

   Cui Plaintiffs fails to sufficiently show any anticipated future fraudulent conduct which would

   frustrate this claim.

           Imminent danger that property will be lost, concealed, or diminished in value. The

   Collateral Units obviously cannot be lost or concealed, but whether they will diminish in value

   during the pendency of this litigation is uncertain. While the Court can take judicial notice that

   there has been a global pandemic for about a year, Cui Plaintiffs provide no information to assist

   on whether the value of luxury condominiums is in imminent danger of diminishing in value.

           The Court recognizes, however, that Cui Plaintiffs assert that the transfer of three of the

   Collateral Units violated the Partnership Agreement; that the proceeds from one of the transfers

   were allegedly primarily used to pay CRC I’s management and attorney’s fees; and that the

   transfer of the other two units were preferential payments to certain limited partners. Whether



                                                    47
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 48 of 55




   these assertions are true cannot be determined by the record at hand. Nor is it clear to the Court

   that such allegations are within the contemplation of the claim on which the request for

   receivership relies. Regardless, the Court finds such assertions are insufficient to show any

   imminent danger to the Collateral Units.

          Inadequacy of available legal remedies and lack of a less drastic equitable remedy.

          CRC I asserts that monetary damages are an adequate remedy. If only the Receivership

   Property were at issue, the Court may agree. But also at issue is who should run CRCPS. As a

   limited liability limited partnership, CRCPS requires a general partner in order to function. And,

   here, Plaintiffs claim to have removed CRC I as general partner while CRC I contends it is still

   the general partner. That issue remains unresolved.

          What is apparent is that, until the issue is resolved, CRCPS remains in an indeterminate

   state. For example, CRCPS’s counsel has withdrawn in this case and no new counsel has entered

   its appearance because of the dispute over who has authority to retain new counsel on its behalf.

   This means that there is no one acting on behalf of CRCPS, such as retaining tax professionals to

   prepare tax returns or issue K-1s or preserving and protecting the Collateral Units. There is no

   adequate legal remedy – or a less drastic equitable remedy – to address this indeterminate state,

   other than through a receiver or if the parties are able to reach an agreement as to the running of

   CRCPS until the issue of the purported removal of CRC I is resolved.

          The likelihood that appointment of a receiver will do more harm than good. CRC I

   contends that a receivership will do more harm than good because of CRCPS’s insufficient cash

   flow. CRCPS’s assets consist only of the Receivership Property. The Court agrees this poses a

   significant issue which Cui Plaintiffs’ papers do not address – the costs of hiring a receiver and




                                                    48
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 49 of 55




   the source of funds to pay for this receiver. But that is countered heavily by the harm with having

   no one to preserve and protect the assets pending this litigation.

          Summary. “[A] federal court should appoint a receiver only when appointment is

   auxiliary to some primary relief which is sought and which equity may appropriately grant.”

   Waag, 10 F. Supp. 2d at 1993 (quotation marks and citation omitted). While the Court finds there

   is support toward granting the motion, it finds there is currently insufficient information for it to

   do so. In addition, the Court questions below whether it still has – or should retain – jurisdiction

   upon the dismissal of the federal claims. Thus, it denies the motion without prejudice.

          F. LI PLAINTIFFS’ MOTION FOR SANCTIONS

          Li Plaintiffs’ Motion for Sanctions is readily – and summarily – resolved. Here, Li

   Plaintiffs argue counsel for SPO Defendants acted inappropriately by allegedly threatening to file

   a Fed. R. Civ. P. 11 motion unless Li Plaintiffs dismissed SPO Defendants from this action. Li

   Plaintiffs contend this is improper because the alleged threat was made after SPO Defendants

   already filed their Motion to Dismiss and just days before the hearing set for the Court to hear

   that and other motions. Li Plaintiffs contend counsel is trying to usurp this Court’s authority to

   decide the Motion to Dismiss and to “cast[] a pall” over Li Plaintiffs’ counsel. They seek

   sanctions under 28 U.S.C. § 1927.

          The Court may sanction an attorney “who so multiplies the proceedings in any case

   unreasonably and vexatiously.” 28 U.S.C. § 1927. The Court has reviewed Motion for Sanctions,

   with attachments, response, and court record, and finds no such conduct. First, SPO Defendants

   have filed no Rule 11 Motion. Second, SPO Defendants’ contention that Li Plaintiffs’ claims

   violate Rule 11 does not render SPO Defendants’ contention a Rule 11 violation. Finally, the

   record shows no conduct by SPO Defendants, or their counsel, which would constitute conduct



                                                     49
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 50 of 55




   falling within Section 1927, i.e., no conduct which multiplied the proceedings unreasonably or

   vexatiously. Accordingly, the Motion for Sanctions is denied.82

            G. SUBJECT MATTER JURISDICTION

            Plaintiffs allege this Court has subject matter jurisdiction based on diversity of citizenship

   and federal question. In this Order all federal claims are dismissed. The Court finds, however,

   that diversity jurisdiction has not been plausibly alleged by either set of Plaintiffs.

            First, Plaintiffs allege the residences of individual Defendants, but it is their domicile

   which is determinative. See Siloam Springs Hotel, L.L.C. v. Century Sur. Co., 781 F.3d 1233,

   1238 (10th Cir. 2015) (“An individual’s residence is not equivalent to his domicile and it is

   domicile that is relevant for determining citizenship.”); Reece v. AES Corp., 638 F. App’x 755,

   769 (10th Cir. 2016) (explaining that a person is a citizen of a state if the person is domiciled in

   that state, and that allegations of “residence” may be insufficient because one can reside in one

   place but be domiciled in another).

            Second, there are several Defendants who are unincorporated associations and an

   unincorporated entity’s citizenship is typically determined by its members’ citizenship – not by

   its place of incorporation and principal place of business. See Grynberg v. Kinder Morgan

   Energy Partners, L.P., 805 F.3d 901, 905-906 (10th Cir. 2015). Cui Plaintiffs’ allegations in

   support of diversity as to these unincorporated associations fail to adequately address this issue.

   And while footnote 1 in Li Plaintiffs’ operative complaint contains allegations of members or




   82
     Li Plaintiffs also purport to complain on behalf of Cui Plaintiffs. But Cui Plaintiffs did not file their own motion
   or join in this motion, while they have joined other filings in other instances. Further, Li Plaintiffs’ counsel does not
   represent Cui Plaintiffs. Accordingly, the Court will consider this as a motion asserted only by Li Plaintiffs. To the
   extent Cui Plaintiffs intend that they also be considered parties to the Motion for Sanctions, the motion is denied as
   to them for the same reasons they are denied as to Li Plaintiffs.

                                                              50
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 51 of 55




   “equity members,” it also relies on the residence of such members. It is also unclear to the Court

   as to the significance of Li Plaintiffs’ differentiation between members and equity members.

          Finally, Li Plaintiffs’ action is now solely derivative, with CRCPS aligned as a nominal

   defendant. Cui Plaintiffs’ action, however, is a derivative and direct action with CRCPS aligned

   as a defendant. In Smith v. Sperling, 354 U.S. 91, 95-96 (1957), the Supreme Court established

   that federal courts must assess diversity of citizenship in a shareholder derivative action by

   determining, from reviewing the pleadings, whether the shareholder plaintiff is antagonistic to

   the corporation (rather than upon the plaintiff’s choice to designate the corporation as either a

   plaintiff or a defendant). See Frank v. Hadesman & Frank, Inc., 83 F.3d 158, 160 (7th Cir. 1996)

   (discussing Fed. R. Civ. P. 23.1 and “[t]he jurisdictional consequence” if the corporation would

   appear as plaintiff, putting citizens of Illinois on both sides, unless the shareholder could

   demonstrate corporation should be realigned as a defendant under Smith v. Sperling). After such

   assessment, the court determines whether the corporation (here, CRCPS) should be aligned as a

   plaintiff or defendant and, accordingly, whether complete diversity exists. In this case, it would

   appear that CRCPS should be aligned as a defendant, in which case, if the citizenship of CRCPS

   is based on the citizenship of its members, diversity jurisdiction does not appear to exist. Thus,

   on this record, complete diversity has not been plausibly alleged.

          That leaves the issue of supplemental jurisdiction. Under 28 U.S.C. § 1367(c)(3), the

   Court may decline supplemental jurisdiction if it has dismissed all claims over which is has

   original jurisdiction. If the Court only had original jurisdiction based on federal question, it may

   be appropriate for it to decline to exercise subject matter jurisdiction over the remaining breach

   of contract and declaratory claims and declaratory counterclaim. But the Court need not reach




                                                     51
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 52 of 55




   this issue if it also has diversity jurisdiction. In light of the uncertainty, the Court directs the

   parties to brief this issue as set forth below.

       IV.      CONCLUSION

             In summary, what remains are Cui Plaintiffs’ derivative claim for breach of contract

   against SPO I and derivative claim for declaratory relief against SPO and SPO I; Li Plaintiffs’

   derivative claim for breach of contract against SPO I; and CRC I’s counterclaim for declaratory

   relief. Based on the foregoing, it is ORDERED

       (1)      That, based on Cui Plaintiffs’ statements made during the hearing and the court

                record, the following claims of Cui Plaintiffs’ are hereby DISMISSED WITH

                PREJUDICE:

                (a) Count III – Based on the Colorado Consumer Protection Act;

                (b) Count IV – Based on the Investment Company Act; and

                (c) Count VI – Direct Claim based on Breach of Contact;

       (2)      That, based on Cui Plaintiffs’ statements made during the hearing and the court

                record, the following claim of Cui Plaintiffs’ is hereby DISMISSED WITHOUT

                PREJUDICE:

                (a) Count VIII – Piercing the Corporate Veil;

       (3)      That CRC Defendants’ Motion to Dismiss (ECF No. 203) is DENIED IN PART AS

                MOOT and GRANTED IN PART as to the Cui Plaintiffs’ complaint against CRC

                Defendants as follows:

                (a) GRANTED as stated herein to the following counts by Cui Plaintiffs, directly and

                    derivatively, against CRC Defendants, and dismissed with prejudice: Counts I, II,

                    and V;



                                                      52
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 53 of 55




            (b) DENIED AS MOOT as stated herein as to the following counts brought by Cui

               Plaintiffs, directly, against CRC Defendants: Count III, IV, and VIII; and

            (c) That there being no claims which remain by Cui Plaintiffs, directly or

               derivatively, against CRC Defendants, they are DISMISSED as to Cui Plaintiffs’

               action;

      (4)   That CRC Defendants’ Motion to Dismiss (ECF No. 203) is DENIED IN PART AS

            MOOT and GRANTED IN PART as to the Li Plaintiffs’ complaint against CRC

            Defendants as follows:

            (a) DENIED AS MOOT: Count VII (second – direct – fraud against CRC

               Defendants) and Count VII (fourth – direct – piercing the corporate veil against

               CRC I);

            (b) GRANTED: Counts I, II, V, and VI; and

            (d) That there being no claims which remain by Li Plaintiffs against CRC

               Defendants, they are DISMISSED as to Li Plaintiffs’ action;

      (5)   That SPO Defendants’ Motion to Dismiss (ECF No. 224) against Cui Plaintiffs’

            complaint is DENIED IN PART AS MOOT, GRANTED IN PART, and DENIED IN

            PART as follows:

            (a) DENIED AS MOOT: Count III; Count VI (Direct – Breach of Contract against

               SPO I); and Count VIII:

            (b) GRANTED and DISMISSED WITH PREJUDICE: Counts I, V, and VII (direct –

               against SPO and SPO I for declaratory relief);

            (c) DENIED: Count VI and VII (derivative – against SPO and SPO I for declaratory

               relief); and



                                                53
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 54 of 55




             (d) That there being no claim against Defendant Knobel, he is dismissed from Cui

                Plaintiffs’ action as a party;

      (6)    That SPO Defendants’ Motion to Dismiss (ECF No. 224) against the Li Plaintiffs’

             complaint is GRANTED IN PART and DENIED IN PART as follows:

             (a) GRANTED and DISMISSED WITH PREJUDICE: Count II (derivative – against

                SPO Defendants for civil theft) and Count VI (derivative – against Knobel for

                state securities fraud);

             (b) DENIED: Count III (derivative – breach of contract against SPO I);

             (c) That there being no claim against Defendant Knobel, he is dismissed from Li

                Plaintiffs’ action;

      (7)    That Li Plaintiffs’ Motion to Dismiss CRC I’s Counterclaim (ECF No. 208) is

             DENIED;

      (8)    That Cui Plaintiffs’ Motion for Appointment of Receiver (ECF No. 211) is DENIED

             WITHOUT PREJUDICE;

      (9)    That Li Plaintiffs’ Motion for Sanctions (ECF No. 242) is DENIED;

      (10)   That within 30 days of the date of this Order, Plaintiffs shall simultaneously brief

             whether the Court has diversity jurisdiction and, if not, whether the Court should

             retain supplemental jurisdiction;

      (11)   That the remaining Defendants are SPO, SPO I, CRCPS, and CRC I (but only as a

             counterclaim plaintiff with respect to its counterclaim); and

      (12)   That the answers of Defendants SPO, SPO I, and CRCPS to what remains of Cui

             Plaintiffs’ and Li Plaintiffs’ respective complaints and the answer of counterclaim

             defendants Li Plaintiffs to CRC I’s counterclaim are STAYED until the Court



                                                  54
Case 1:19-cv-02443-RM-STV Document 271 Filed 03/02/21 USDC Colorado Page 55 of 55




            determines whether it has or should retain subject matter jurisdiction.

         DATED this 2nd day of March, 2021.

                                                      BY THE COURT:



                                                      ____________________________________
                                                      RAYMOND P. MOORE
                                                      United States District Judge




                                                 55
